Case: 20-1754    Document: 00713874709                  Filed: 09/09/2021         Pages: 62   (1 of 64)




                                        In the

                United States Court of Appeals
                          For the Seventh Circuit
                              ____________________
         No. 20-1754
         JERRY SMITH, JR.,
                                                            Plaintiff-Appellee,
                                          v.

         MELVIN FINKLEY and
         ADAM STAHL,
                                                      Defendants-Appellants.
                              ____________________

                  Appeal from the United States District Court for the
                            Eastern District of Wisconsin.
                      No. 18-cv-00143 — Lynn Adelman, Judge.
                              ____________________

            ARGUED DECEMBER 7, 2020 — DECIDED AUGUST 18, 2021
                        ____________________

             Before SYKES, Chief Judge, and BRENNAN and ST. EVE, Cir-
         cuit Judges.
             BRENNAN, Circuit Judge. Jerry Smith, Jr. reportedly left the
         scene of a fight and returned with a gun. After a citizen com-
         plained, two Milwaukee police officers on patrol came upon
         Smith and saw that he matched the description relayed by
         dispatch. When the officers approached Smith to investigate,
         he fled. The officers followed, believing Smith was armed.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 1 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (2 of 64)




         2                                                   No. 20-1754

             Smith was found hiding on a rooftop one block away, and
         when the pursuing officers discovered him, an intense and
         dangerous standoff took place. After Smith refused numerous
         orders to cooperate, two other officers—Melvin Finkley and
         Adam Stahl, the defendants here—approached Smith, and be-
         lieving he was armed, drew their guns. What followed is dis-
         puted: the officers thought Smith was reaching down behind
         an air conditioning unit for a gun, and Smith said he was re-
         sponding to an earlier command to get down on the ground.
         Finkley and Stahl shot Smith three times. He survived but
         with serious injuries. Video from the officers’ body cameras
         captured these events.
             Smith sued under 42 U.S.C. § 1983 and alleged excessive
         force in violation of the Fourth Amendment. The officers
         moved for summary judgment, arguing that their use of force
         was reasonable as a matter of law and that qualified immun-
         ity shielded them from liability. After the district court denied
         the officers’ motion, they filed this interlocutory appeal of the
         denial of qualified immunity. In this posture, appellate juris-
         diction is limited: we can resolve an abstract legal question,
         but not factual disputes that are important to and inseparable
         from the qualified immunity defense.
             As we must, we consider this court’s jurisdiction in view
         of Smith’s claim of unreasonable use of deadly force and the
         officers’ qualified immunity defense. That assessment, from
         the perspective of a reasonable officer on the scene, evaluates
         whether the totality of the circumstances justified seizure by
         shooting. Some of those circumstances weighed in favor of
         the police using deadly force to seize Smith. But in the short
         time frame before and when the officers shot Smith, factual
         disputes exist about how much of a threat Smith posed and




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 2 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (3 of 64)




         No. 20-1754                                                      3

         how actively he was resisting. The qualified immunity deci-
         sion depends upon and cannot be separated from these dis-
         putes, which are integral to the merits of Smith’s claim.
         Because we cannot resolve these factual disputes, we dismiss
         this appeal for lack of jurisdiction.
                                         I.
                                         A.
            As in many qualiﬁed immunity cases, the factual record
         plays a critical role in our review of the district court’s deci-
         sion. Our account of the facts comes from the evidence
         submitted on the defendants’ summary judgment motion,
         construed in Smith’s favor. King v. Hendricks Cnty. Comm’rs,
         954 F.3d 981, 984 (7th Cir. 2020). That evidence includes vid-
         eos from the body cameras of three of the oﬃcers involved.
         These videos overlap in time and place and show the same
         events from diﬀerent perspectives.
              Although we view the facts in the light most favorable to
         the nonmovant on summary judgment, qualiﬁed immunity
         precedent provides that a factual account is not to be credited
         if it is “blatantly contradicted” by the video evidence. Scott v.
         Harris, 550 U.S. 372, 380 (2007). “This is because on summary
         judgment we view the facts in the light most favorable to the
         nonmovant only if there is a genuine dispute about those
         facts.” Horton v. Pobjecky, 883 F.3d 941, 944 (7th Cir. 2018) (cit-
         ing Scott, 550 U.S. at 378–81). When video “ﬁrmly settles a fac-
         tual issue,” we will not “indulge stories clearly contradicted
         by the footage” because there is no genuine factual dispute.
         Horton, 883 F.3d at 944. “Of course, videos are sometimes un-
         clear, incomplete, and fairly open to varying interpretations.”
         Id. “A conclusive video allows a court to know what happened




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 3 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021       Pages: 62   (4 of 64)




         4                                                   No. 20-1754

         and decide the legal consequences,” but a video that is ambig-
         uous or “not wholly clear” can be relied on only for those facts
         that can be established “with conﬁdence” and “beyond rea-
         sonable question.” Johnson v. Rogers, 944 F.3d 966, 967, 969 (7th
         Cir. 2019).
                                        B.
             Now to the facts, which occurred in Milwaukee on August
         31, 2017, at approximately 1:00 p.m. The events here unfolded
         in three stages: (1) bicycle oﬃcers approached Smith who ran
         away; (2) believing Smith was armed, the bicycle oﬃcers fol-
         lowed and found him one block away on the roof of a parking
         garage; and (3) after a standoﬀ the defendant oﬃcers ap-
         proached Smith on the roof and shot him.
                1. Smith’s interaction with bicycle oﬃcers
             City of Milwaukee uniformed police oﬃcers Robert Ferrell
         and Matthew Wenzel (who are not defendants here) were pa-
         trolling on bicycles. In response to a citizen complaint of two
         men with guns, the oﬃcers reported to an apartment building
         at 2922 West Wells Street in Milwaukee. Dispatch told them
         there had been a ﬁght near the building, and that police were
         sent to respond, but those involved had dispersed. The oﬃc-
         ers also learned that 15 to 30 minutes after the ﬁght, a citizen
         reported that the two men had returned with guns.
             Arriving on the scene, Ferrell and Wenzel encountered
         two men walking west on the 2800 block of West Wells Street
         who matched the descriptions from the dispatch. Wenzel’s
         body camera video depicts the oﬃcers’ interactions with
         these two men. Smith does not dispute he was one of the men,
         although he maintains he returned to retrieve his cell phone,
         which had fallen to the ground during the earlier ﬁght. When




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 4 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (5 of 64)




         No. 20-1754                                                    5

         the oﬃcers asked the men to stop and talk, one stopped, but
         the other—later identiﬁed as Jerry Smith—walked rapidly
         away from the oﬃcers while talking on his phone. He then
         ran south on 29th Street.
             Before Smith ran, the oﬃcers observed a bulky, L-shaped
         object about six inches long in his left pants pocket. While run-
         ning away, Smith was seen using his left hand to cover and
         hold the object in place. Wenzel’s video depicts this, although
         a gun is not visible in the video. Based on his 22 years’ expe-
         rience as an oﬃcer, along with how the object looked and how
         Smith appeared to be holding it, Wenzel thought Smith pos-
         sessed a gun. Ferrell concluded the same. For his part, Smith
         testiﬁed that as he ran from the two bicycle oﬃcers, he heard
         a man he knew as “Chris” scream to the oﬃcers that Smith
         had a gun.
            From these events, the oﬃcers concluded that Smith was
         one of the subjects of the earlier dispatch. On their bicycles,
         Ferrell and Wenzel chased Smith on 29th Street towards Wis-
         consin Avenue. But Ferrell lost sight of Smith as he turned into
         an alley that runs behind a diﬀerent apartment building at
         2905 West Wisconsin Avenue. Wenzel caught up with Ferrell,
         and for a few minutes they looked for Smith in yards and be-
         hind fences adjacent to the alley.
                2. On the roof behind 2905 West Wisconsin Avenue
             The back of the apartment building faces south and in-
         cludes a one-story parking garage accessible from the alley. A
         staircase on the west side of the garage allows access to the
         roof.
            Ferrell and Wenzel climbed the staircase. At the top, they
         were able to see out onto the rectangular roof, which was




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 5 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (6 of 64)




         6                                                    No. 20-1754

         bordered on three sides with a short perimeter wall. The
         fourth side, to the oﬃcers’ left, is formed by the wall of the
         apartment building. The oﬃcers observed two cube-shaped
         air conditioning (AC) units, each waist high, set about twenty
         feet apart, one after the other and parallel to the building.
             Wenzel, as he told Ferrell at the time, hesitated to step onto
         the roof because he believed Smith had a gun. While scanning
         the roof from the staircase, the oﬃcers noticed a shadow mov-
         ing behind the AC unit closer to them. The shadow was cast
         by Smith, who was hiding behind that unit.
             Smith peeked out. The oﬃcers saw him, and from the
         staircase, they pointed their service weapons at Smith. They
         yelled a series of commands, including “show your hands”
         and “get over here and we won’t shoot.” As the oﬃcers
         shouted to Smith, he walked away from them toward the far
         end of the roof. Smith says he complied with the oﬃcers’ com-
         mands, but the video clearly contradicts this. At one point,
         Smith showed his hands with the right holding a black phone.
         Wenzel’s video shows that Smith moved his hands toward his
         pockets several times, and Wenzel and Ferrell repeatedly
         shouted at Smith not to do so. For about ninety seconds, Wen-
         zel and Ferrell ordered Smith to come to them and to get oﬀ
         the roof—repeating these commands approximately 25 to 30
         times. Smith did not comply. With their guns pointed at
         Smith, the oﬃcers remained on the staircase.
             Although Wenzel’s body camera audio does not clearly
         capture the exchange, Wenzel attested that Smith said he did
         not have a weapon. Wenzel responded to Smith that was good
         and that he would not get hurt, but that he should come over
         to the oﬃcers. Wenzel believed that Smith still had a gun on




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 6 of 64 Document 52
Case: 20-1754     Document: 00713874709                   Filed: 09/09/2021           Pages: 62   (7 of 64)




         No. 20-1754                                                             7

         his person, or that he had placed a gun behind one of the AC
         units.
            Meanwhile, Smith continued to walk around on the roof.
         He repeatedly put his hands up and then down towards his
         pockets. The oﬃcers kept shouting commands to Smith in-
         cluding “get your hands out of your pockets,” “walk over
         here now,” and “you want this to go good, you come here
         now.” At one point, Smith stood still and looked around for
         approximately thirty seconds. During that standstill, Wenzel
         and Ferrell say they believed Smith was trying to decide
         whether to ﬁght the oﬃcers or to ﬂee from the rooftop.
            The oﬃcers’ body camera videos captured Wenzel telling
         Smith: “This is a no-win situation—get over here and get on
         the ground.” Wenzel gave this order approximately 25 sec-
         onds before the shooting. 1
                 3. Finkley and Stahl arrive and the shooting
             Oﬃcers Finkley and Stahl received the same dispatch as
         Ferrell and Wenzel about two men with guns at 29th and West
         Wells Streets. Finkley and Stahl drove to that location, and cit-
         izens pointed to where the two men went. They then received
         a second dispatch that other oﬃcers had pursued an armed
         man who had been discovered hiding on the roof of the park-
         ing garage behind 2905 West Wisconsin Avenue. They quickly
         drove there, ran down the alley, saw other police oﬃcers, and
         then went to the stairs on the west side of the parking garage.
            When Finkley and Stahl arrived, Wenzel and Ferrell were
         standing on the stairs to the roof with their weapons pointed


         1 Stahl’s body camera audio also picked up that order as Finkley and Stahl

         moved up the staircase to the roof.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 7 of 64 Document 52
Case: 20-1754    Document: 00713874709                 Filed: 09/09/2021          Pages: 62   (8 of 64)




         8                                                       No. 20-1754

         at Smith. Finkley asked “how we looking?” and Stahl asked
         “do you want us to go up?” They were told “he’s up on the
         roof.” Finkley then asked if “he got the gun in his hand?” and
         Ferrell told Finkley and Stahl that “he doesn’t have a gun in
         his hand but he was hiding behind the AC unit.”
            At this point, Finkley and Stahl believed that Smith pos-
         sessed a gun or had immediate access to one, although they
         had not seen Smith with a gun in his hand. Smith testiﬁed he
         did not have a gun that day, though he admitted knowing the
         oﬃcers thought he had a gun.
            As Finkley and Stahl climbed from the stairs onto the roof,
         Ferrell yelled “put your hands in the air—do it now!” 2 Finkley
         described Smith as “ﬁdgety” and Stahl described Smith as
         “nervous and ﬁdgety.” With their weapons drawn, Finkley
         and Stahl walked quickly toward Smith, who was standing by
         the far edge of the roof past the second AC unit. Finkley
         walked closer to the building wall and Stahl walked to
         Finkley’s right. Stahl then yelled to Smith “Get your hands in
         the air—do it now—turn around, turn around.”
             Smith walked toward the northeast corner of the roof. He
         ﬁrst faced the oﬃcers with his hands by his sides, then with
         them stretched out parallel to the ground empty palms facing
         out. The oﬃcers concluded Smith had disregarded their com-
         mands, but Smith said he complied with their orders. Finkley
         attested he heard Smith say something like “what are you go-
         ing to do, shoot me?”, although that statement was not rec-
         orded. Smith then stepped toward Finkley.

         2 The audio of Wenzel’s and Stahl’s body cameras captured these com-
         mands. Finkley’s body camera did not record the audio until 28 seconds
         into the encounter, after the shots were fired.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 8 of 64 Document 52
Case: 20-1754   Document: 00713874709             Filed: 09/09/2021        Pages: 62   (9 of 64)




         No. 20-1754                                                  9

             The parties dispute what happened next. Finkley says
         Smith suddenly bent at his waist and lunged toward the back
         side of the far AC unit, which was between Smith and Finkley.
         Stahl, who was to Finkley’s right, says he saw Smith move to-
         ward Finkley. Smith testiﬁed that after he showed his hands,
         he told the oﬃcers he did not have a gun. According to Smith,
         he “turned to lay on my stomach to get put in handcuﬀs.”
         Smith disputes that he lunged and says he leaned toward the
         ground trying to follow the oﬃcers’ instructions to “get
         down.”
            The two oﬃcers then ﬁred three shots at Smith in quick
         succession. As Smith moved downward, Finkley shot ﬁrst.
         Then Stahl shot second, and Finkley shot third. Finkley’s
         video shows Smith bending forward with the AC unit be-
         tween them. The perspective from Stahl’s video is somewhat
         diﬀerent. It shows a greater distance between Smith and the
         back of the AC unit, and Smith bending forward toward the
         rooftop. Per the oﬃcers’ body camera videos, Smith was hit
         with the bullets in the head and the pelvis.
            As Smith was hit with bullets, he fell to the ground.
         Finkley went to Smith and determined that he was not armed.
         The oﬃcers searched but they did not ﬁnd a gun on the roof.
         Smith was taken to the hospital and survived the gunshot
         wounds. Doctors removed part of his lower intestine, and a
         bullet that struck his pelvis remains lodged there, leaving him
         partially paralyzed in his right leg and unable to walk nor-
         mally.
            For temporal context, approximately eight minutes
         elapsed between Ferrell and Wenzel ﬁrst encountering Smith
         on Wells Street and the shooting. The time between Ferrell
         and Wenzel seeing Smith’s shadow on the roof and the




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 9 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (10 of 64)




         10                                                 No. 20-1754

         shooting was approximately 1 minute 40 seconds. Finkley and
         Stahl arrived on the staircase 20 seconds before the shooting
         and they were on the roof for about ten seconds before they
         shot Smith.
             As Milwaukee police oﬃcers, Finkley and Stahl are
         trained that when approaching any situation, they should
         consider that it might result in the use of force, and they
         should apply their training, experience, and common sense to
         evaluate their approach and response to unfolding events.
         They are also trained that they are privileged to use deadly
         force to prevent great bodily harm to themselves or third par-
         ties only when it would be reasonable under all existing cir-
         cumstances.
             Finkley and Stahl oﬀer diﬀerent but consistent rationales
         for shooting Smith. Finkley said he thought they were dealing
         with an armed subject who had threatened citizens with a gun
         and was refusing to comply with oﬃcers’ commands. He tes-
         tiﬁed he believed his life and the lives of others were in immi-
         nent danger, so he ﬁred his weapon. Stahl said Smith had not
         obeyed any commands, and that because of shadows he could
         not see Smith’s hands. Stahl said Smith was facing Finkley.
         Then Stahl heard a shot, saw Smith move toward Finkley, and
         thought Smith had shot at Finkley. Stahl claimed he then ﬁred
         one shot to protect Finkley. Finkley said he heard another
         shot, and then he ﬁred a second shot because he did not be-
         lieve that Smith had “ceased his threatening actions.” The dis-
         tance between the oﬃcers and Smith when they shot can be
         estimated from the videos as perhaps 15 feet.
             Smith disputes both oﬃcers’ accounts. He denies he made
         any “threatening actions” and testiﬁed he was only trying to
         follow their instructions to “get on the ground.” Smith also




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 10 of 64 Document 52
Case: 20-1754     Document: 00713874709                   Filed: 09/09/2021           Pages: 62   (11 of 64)




         No. 20-1754                                                            11

         disputes that Stahl could think Smith shot at Finkley. This is
         because on the stairs Stahl was told Smith did not have a gun
         in his hand, and Stahl admitted he never saw a gun in Smith’s
         hands.
                                            II.
             Smith ﬁled suit. After twice amending his complaint and
         abandoning allegations against other defendants, he focused
         his 42 U.S.C. § 1983 claim as one of excessive force by Finkley
         and Stahl in violation of the Fourth Amendment. The parties
         engaged in discovery, including taking depositions of the
         plaintiﬀ and the oﬃcers involved.
              Finkley and Stahl then moved for summary judgment,
         contending that their use of deadly force was reasonable, and
         if it was not, that they are entitled to qualiﬁed immunity. On
         the use of force, the district court recited the standard that an
         oﬃcer’s actions must be assessed from the perspective of a
         reasonable oﬃcer on the scene. Relying on the body camera
         videos, the district court made a series of ﬁndings, including
         that when Finkley and Stahl approached Smith on the roof,
         Smith raised his hands and showed that his palms were
         empty. The court also found that when Smith bent forward,
         he was surrendering, not lunging or making other threatening
         movements. According to the district court, Smith was trying
         to comply with oﬃcers’ orders by intending to lie face ﬁrst on
         the ground. 3


         3 The district court did not name which officer’s body camera video it re-
         lied on when it made various findings, with one exception. The court re-
         ferred to Stahl’s camera when contrasting his belief that he thought Smith
         had a gun with Stahl’s “camera show[ing] Smith standing with two empty
         hands immediately before the officers began shooting.”




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 11 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (12 of 64)




         12                                                    No. 20-1754

             Viewing the evidence in the light most favorable to Smith,
         the district court concluded that “a reasonable jury could ﬁnd
         that [the oﬃcers] lacked probable cause to believe that, at the
         time they used deadly force, Smith posed an immediate threat
         to their safety or to the safety of others.” So the district court
         denied the oﬃcers’ summary judgment motion on the issue
         of the reasonableness of their use of deadly force.
             Next, the district court considered each oﬃcer’s qualiﬁed
         immunity aﬃrmative defense. Incorporating its ﬁndings on
         the oﬃcers’ use of deadly force, the district court ruled against
         the oﬃcers:
                [W]hen the evidence is viewed in the light most
                favorable to Smith, it does not show that Oﬃcer
                Finkley perceived that Smith was reaching for a
                gun at the time he was shot. Nor does it show
                that Stahl reasonably believed that Smith had a
                gun and had shot at Finkley. Rather, a jury
                could reasonably ﬁnd that both Finkley and
                Stahl shot an unarmed man who was in the pro-
                cess of surrendering. … Because a jury could
                ﬁnd that the oﬃcers did not have probable
                cause to believe that Smith had put them or oth-
                ers in imminent danger, the oﬃcers are not en-
                titled to qualiﬁed immunity.
             On the first part of the officers’ dispositive motion, the dis-
         trict court held that a reasonable jury could find that the offic-
         ers unreasonably used deadly force. For the second part, the
         qualified immunity decision, the district court phrased the
         test as what “a jury could find,” rather than making a judicial
         determination. But qualified immunity “is a matter of law for
         the court.” Riccardo v. Rausch, 375 F.3d 521, 526 (7th Cir. 2004).




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 12 of 64 Document 52
Case: 20-1754    Document: 00713874709                Filed: 09/09/2021         Pages: 62   (13 of 64)




         No. 20-1754                                                      13

         “The question of a defendant’s qualified immunity is a ques-
         tion of law for the court, not a jury question.” Warlick v. Cross,
         969 F.2d 303, 305 (7th Cir. 1992); see also Rakovich v. Wade, 850
         F.2d 1180, 1201–02 (7th Cir. 1988) (en banc) (citing Mitchell v.
         Forsyth, 472 U.S. 511, 528 (1985), and Harlow v. Fitzgerald, 457
         U.S. 800, 817–19 (1982)) (same).
            The officers then filed this interlocutory appeal under 28
         U.S.C. § 1291 solely from the district court’s denial of qualified
         immunity, which we review de novo. See Behrens v. Pelletier,
         516 U.S. 299, 306 (1996); Day v. Wooten, 947 F.3d 453, 460 (7th
         Cir. 2020).
                                         III.
                                         A.
             Jurisdiction is this court’s first question. See, e.g., Guerra
         Rocha v. Barr, 951 F.3d 848, 851 (7th Cir. 2020). Appellate juris-
         diction is generally limited to final decisions under 28 U.S.C.
         § 1291, but it does extend to collateral orders such as the de-
         nial of summary judgment on a defense of qualified immun-
         ity. Mitchell, 472 U.S. at 528–30. Such an appeal is permitted
         because “[q]ualified immunity is an entitlement to avoid trial
         (in addition to other burdens of litigation), and that represents
         an interest entirely independent of the underlying subject
         matter of the suit,” as well as an interest that is unreviewable
         on appeal from a final judgment. Jones v. Clark, 630 F.3d 677,
         679 (7th Cir. 2011).
             Not all denials of qualiﬁed immunity may be appealed,
         though. “[A] defendant, entitled to invoke a qualiﬁed immun-
         ity defense, may not appeal a district court’s summary judg-
         ment order insofar as that order determines whether or not
         the pretrial record sets forth a ‘genuine’ issue of fact for trial.”




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 13 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (14 of 64)




         14                                                   No. 20-1754

         Johnson v. Jones, 515 U.S. 304, 319–20 (1995). But “Johnson does
         not prohibit [review of] the abstract legal question of whether
         a given set of undisputed facts demonstrates a violation of
         clearly established law.” Gutierrez v. Kermon, 722 F.3d 1003,
         1009 (7th Cir. 2013). Because our jurisdiction is conﬁned to
         questions of law, “we may not review a determination that
         the evidence is suﬃcient to proceed to trial.” Dockery v. Black-
         burn, 911 F.3d 458, 461 (7th Cir. 2018). Said diﬀerently, our ju-
         risdiction on interlocutory appeal extends to pure questions
         of law, not mixed questions of law and fact.
             The line between a non-appealable factual dispute and an
         appealable abstract legal question is not always clear, and it
         has been drawn using diﬀerent terms and phrases. Compare
         Stinson v. Gauger, 868 F.3d 516, 524 (7th Cir. 2015) (en banc
         majority) (“Our basic question in determining whether we
         have jurisdiction over this appeal, then, is whether our case is
         one of evidentiary suﬃciency or one of a question of law.”),
         with id. at 532 (en banc dissent) (“The jurisdictional bar applies
         if the issues raised on appeal are limited to the ‘who, what,
         where, when, and how’ of the case.”). Either way, a challenger
         to a district court’s denial of qualiﬁed immunity “eﬀectively
         pleads himself out of court by interposing disputed factual is-
         sues in his argument.” Gutierrez, 722 F.3d at 1010. “Of course,
         any reference to a disputed fact, however cursory, is not au-
         tomatically disqualifying.” Estate of Williams v. Cline, 902 F.3d
         643, 649 (7th Cir. 2018) (citing Gutierrez, 722 F.3d at 1011).
         Mentioning disputed facts in an otherwise purely legal argu-
         ment is not fatal, to be sure. Jurisdiction depends on whether
         the legal and factual arguments are separable. Id.
            Another approach has been to treat qualiﬁed immunity
         “as an ‘abstract’ matter of law, for purposes of jurisdiction,




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 14 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (15 of 64)




         No. 20-1754                                                     15

         when antecedent facts are taken as given and we are asked to
         review only the application of a legal standard to those given
         facts in a qualiﬁed-immunity assessment.” Hanson v. Levan,
         967 F.3d 584, 591 (7th Cir. 2020) (ruling on motion to dismiss
         § 1983 claim that employment termination violated First
         Amendment as impermissibly based on political aﬃliation).
         This contrasts with the case on the merits, which “concerns
         who is in the right, not how much legal uncertainty must be
         cleared away to ﬁnd the answer.” Allman v. Smith, 790 F.3d
         762, 764 (7th Cir. 2015).
             Regardless of approach, “[t]he problem” in deciding
         whether a qualiﬁed immunity denial is appealable “is that a
         great number of orders denying qualiﬁed immunity at the
         pretrial stage are linked closely to the merits of the plaintiﬀ’s
         claim.” Jones, 630 F.3d at 679 (citing Johnson, 515 U.S. at 311-12,
         and Mitchell, 472 U.S. at 527–29). This case’s facts “fall[] close
         to the hazy line between appealable and nonappealable or-
         ders established by Johnson.” Gutierrez, 722 F.3d at 1011. When
         deciding on which side of this line a qualiﬁed immunity ap-
         peal properly belongs, we closely examine two things. We
         ﬁrst review the district court’s decision to see if it identiﬁes
         factual disputes as the reason for denying qualiﬁed immun-
         ity. And we consider the arguments (or stipulations) oﬀered
         by those appealing to see if they adopt the plaintiﬀ’s facts, or
         instead make a “back-door eﬀort” to use disputed facts. See,
         e.g., Strand v. Minchuk, 910 F.3d 909, 913–14 (7th Cir. 2018);
         Gutierrez, 722 F.3d at 1010–1011; Jones, 630 F.3d at 680–81.
             At its root, this boundary is based on the connection, if
         any, between the qualiﬁed immunity defense and the dis-
         puted factual questions. Jurisdiction is not proper when “all
         of the arguments made by the party seeking to invoke our




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 15 of 64 Document 52
Case: 20-1754    Document: 00713874709                Filed: 09/09/2021         Pages: 62   (16 of 64)




         16                                                    No. 20-1754

         jurisdiction are dependent upon, and inseparable from, dis-
         puted facts.” White v. Gerardot, 509 F.3d 829, 835 (7th Cir.
         2007); see also Gutierrez, 722 F.3d at 1009, 1011 (applying this
         standard).
                                         B.
            We review whether this court has jurisdiction in light of
         Smith’s claim of unreasonable use of deadly force, and of the
         oﬃcers’ aﬃrmative defense of qualiﬁed immunity, both gov-
         erned by well-established law.
             The use of force against a suspect is a seizure subject to the
         reasonableness requirement of the Fourth Amendment. Ten-
         nessee v. Garner, 471 U.S. 1, 7 (1985); see Torres v. Madrid, 141 S.
         Ct. 989, 1003 (2021). Under Garner, an oﬃcer who uses deadly
         force on a ﬂeeing suspect violates the Fourth Amendment. An
         oﬃcer acts reasonably when deploying force if he “has prob-
         able cause to believe that the suspect poses a threat of serious
         physical harm, either to the oﬃcer or to others.” Garner, 471
         U.S. at 11. When determining the reasonableness of the force
         used, we consider the factors considered in Graham v. Connor,
         490 U.S. 386 (1989). The Graham factors include the severity of
         the crime at issue, the immediate threat the suspect posed to
         the safety of the police oﬃcers and others, and if the suspect
         actively resisted or attempted to evade arrest by ﬂight. Id. at
         396. In addition, we consider “whether the individual was un-
         der arrest or suspected of committing a crime; whether the in-
         dividual was armed; and whether the person was interfering
         or attempting to interfere with the oﬃcer’s duties.” Dawson v.
         Brown, 803 F.3d 829, 833 (7th Cir. 2015). The fundamental
         question is “whether the totality of the circumstances justiﬁed
         a particular sort of … seizure.” Garner, 471 U.S. at 8–9.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 16 of 64 Document 52
Case: 20-1754    Document: 00713874709                Filed: 09/09/2021          Pages: 62   (17 of 64)




         No. 20-1754                                                       17

             Courts assess the totality of the circumstances from the
         perspective of a reasonable oﬃcer on the scene. See Graham,
         490 U.S. at 396; see also Plumhoﬀ v. Rickard, 572 U.S. 765, 775
         (2014). “This perspective is critical.” Siler v. City of Kenosha, 957
         F.3d 751, 759 (7th Cir. 2020). “[A] court must consider the
         amount and quality of the information known to the oﬃcer at
         the time.” Burton v. City of Zion, 901 F.3d 772, 780 (7th Cir.
         2018) (internal quotation marks omitted). This includes “the
         level of duress involved; ‘and the need to make split-second
         decisions under intense, dangerous, uncertain, and rapidly
         changing circumstances.’” Siler, 957 F.3d at 759 (quoting Hor-
         ton, 883 F.3d at 950, and citing Graham, 490 U.S. at 396–97). “If
         the person of interest threatens the oﬃcer with a weapon,
         deadly force may be used, because the risk of serious physical
         harm to the oﬃcer has been shown.” King, 954 F.3d at 985.
             Responding to Smith’s claim, the oﬃcers argue that their
         use of deadly force was reasonable, and if not, that they are
         entitled to qualiﬁed immunity. The doctrine of qualiﬁed im-
         munity shields public oﬃcials “from undue interference with
         their duties and from potentially disabling threats of liabil-
         ity.” Harlow, 457 U.S. at 806. More than a “mere defense to
         liability,” it provides “immunity from suit.” Mitchell, 472 U.S.
         at 526. Qualiﬁed immunity “gives government oﬃcials
         breathing room to make reasonable but mistaken judgments
         about open legal questions” and “protects all but the plainly
         incompetent or those who knowingly violate the law.”
         Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (internal quotation
         marks omitted). The doctrine “is an aﬃrmative defense.” Sinn
         v. Lemmon, 911 F.3d 412, 418 (7th Cir. 2018). “[O]nce the de-
         fense is raised, it becomes the plaintiﬀ’s burden to defeat it.”
         Jewett v. Anders, 521 F.3d 818, 823 (7th Cir. 2008).




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 17 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (18 of 64)




         18                                                   No. 20-1754

             Whether qualiﬁed immunity applies turns on two ques-
         tions: ﬁrst, whether the facts presented, taken in the light most
         favorable to the plaintiﬀ, describe a violation of a constitu-
         tional right; and second, whether the federal right at issue was
         clearly established at the time of the alleged violation. Tolan v.
         Cotton, 572 U.S. 650, 655–56 (2015) (per curiam). These ques-
         tions may be addressed in either order. Jones, 630 F.3d at 682
         (citing Pearson v. Callahan, 555 U.S. 223, 236–43 (2009)). “If ei-
         ther inquiry is answered in the negative, the defendant oﬃcial
         is protected by qualiﬁed immunity.” Koh v. Ustich, 933 F.3d
         836, 844 (7th Cir. 2019) (citation and internal quotation marks
         omitted).
                                        IV.
             With these legal standards in mind, we now consider our
         jurisdiction by reviewing the district court’s decision and the
         defendants’ arguments on appeal.
            At the outset, we note that both the decision and the ap-
         pellate briefing contain ostensible factual disputes. Two of
         those—whether Smith complied with orders before Finkley
         and Stahl arrived, and how Smith approached Finkley—are
         resolved by the body camera videos, which blatantly contra-
         dict Smith’s positions. See, e.g., Johnson, 944 F.3d at 969;
         Dockery, 911 F.3d at 464–66; Horton, 883 F.3d at 944.
            First, Smith said he complied with the officers’ commands.
         The videos clearly and repeatedly demonstrate otherwise.
         Smith refused to stop and talk with Ferrell and Wenzel at 29th
         and Wells Streets, and then ran away and hid on the roof of
         the parking garage. Then, for approximately 90 seconds,
         Smith refused to obey 25 to 30 commands from the officers.
         Following any brief compliance, such as Smith taking his




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 18 of 64 Document 52
Case: 20-1754     Document: 00713874709                     Filed: 09/09/2021            Pages: 62   (19 of 64)




         No. 20-1754                                                               19

         hands away from his pockets, were refusals to comply, as by
         walking away from the officers and crouching behind the
         eastern AC unit. Put simply, this was a standoff between
         Smith and the officers, as the videos unequivocally depict.
         Second, Smith disputed that he moved toward Finkley when
         the officers got on the roof and approached him. But again,
         the videos clearly contradict this. They show that while
         Finkley and Stahl moved east on the roof, Smith stepped to-
         ward Finkley with the eastern AC unit between them.
             With those facts clarified, we turn to the district court’s
         opinion. On qualified immunity, the court phrased the stand-
         ard as what a reasonable jury could find, rather than render-
         ing a legal determination. Presuming that the district court
         meant that a genuine issue of material fact precluded sum-
         mary judgment for defendants on the grounds of qualified
         immunity, we conclude that two closely related factual dis-
         putes formed the basis for the denial of qualified immunity:
         (1) how Smith moved to the ground before and as he was shot;
         and (2) whether Smith posed an immediate threat.4
             We also examine the appellate arguments to see if they
         adopt the plaintiff’s facts, or if they dispute the sufficiency of
         the evidence. Stinson, 868 F.3d at 524. The defendants say they
         do not contest the facts on appeal. As for procedure, they ar-
         gue that the district court erroneously disregarded undis-
         puted facts and substituted its own interpretation of the body

         4 The parties also disagree as to why Stahl shot Smith, but as framed by
         the parties, this dispute does not impact the question of appellate jurisdic-
         tion. At issue is whether a reasonable officer under these circumstances
         would have used deadly force, Graham, 490 U.S. at 396, not Stahl’s subjec-
         tive state of mind as to why he shot. Anderson v. Creighton, 483 U.S. 635,
         641 (1987).




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 19 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (20 of 64)




         20                                                 No. 20-1754

         camera videos. As for substance, the defendants present ar-
         guments on each prong of qualified immunity, first that
         neither officer’s actions here amounted to a constitutional vi-
         olation, and second that the constitutional right allegedly vi-
         olated was not clearly established.
             The standard, again, to determine if appellate jurisdiction
         exists is whether the defendants’ arguments for qualified im-
         munity depend upon, and are inseparable from, these two
         factual disputes concerning Smith’s movement and the level
         of threat he posed. Gant v. Hartman, 924 F.3d 445, 449 (7th Cir.
         2019); Gutierrez, 722 F.3d at 1011; White, 509 F.3d at 835. We
         evaluate our jurisdiction for each of the two prongs of quali-
         fied immunity. See, e.g., Strand, 910 F.3d at 915–16; Weinmann
         v. McClone, 787 F.3d 444, 447–51 (7th Cir. 2015).
                                       A.
             On the ﬁrst prong, as to the violation of a constitutional
         right, the question is whether the totality of the circumstances
         justiﬁed the use of deadly force. See Garner, 471 U.S. at 8–9.
         We assess this question from the standpoint of a reasonable
         oﬃcer on the scene under the Graham factors. 490 U.S. at 396;
         see also Burton, 901 F.3d at 780; Dawson, 803 F.3d at 833. To
         appreciate that viewpoint, we consider what a reasonable of-
         ﬁcer in this case’s circumstances knew and perceived.
            Suspicion of committing a crime. Smith was suspected of re-
         turning to the scene of a ﬁght with a gun. Finkley and Stahl
         knew this from the ﬁrst dispatch.
             Threat presented, including whether suspect was armed.
         Finkley and Stahl reasonably believed that Smith was armed
         with a gun. They knew Ferrell and Wenzel reasonably be-
         lieved that Smith was carrying a gun. The second dispatch,




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 20 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (21 of 64)




         No. 20-1754                                                    21

         which Finkley and Stahl heard, also stated that the suspect
         was armed. As they mounted the stairs, Finkley asked Ferrell
         if Smith “got the gun in his hand” and Ferrell responded “he
         doesn’t have a gun in his hand but he was hiding behind the
         AC unit.”
             Actively resisting. Smith’s fleeing, hiding from the officers,
         and not complying with their repeated commands all demon-
         strated active resistance. These facts were part of a dispatch
         that Finkley and Stahl heard, and when they arrived behind
         the apartment building, they saw the standoff (as the videos
         depict). In addition, as they went up the stairs to the roof, Fer-
         rell told them that Smith had been hiding.
             Duration and stress of episode. This short-duration, high-
         stress episode necessitated quick decisions in dangerous and
         uncertain circumstances. Stahl’s video shows that he and
         Finkley parked their car in the alley behind the apartment
         building about 45 seconds before the shooting. Shortly after,
         Stahl saw Smith on the roof and drew his service weapon.
         Finkley and Stahl reached the stairs to the roof about 20 sec-
         onds before the shooting, and about 10 seconds passed be-
         tween the defendants getting on the roof and the shooting.
         Each of the body camera videos depict a high-pressure situa-
         tion.
             Considering this case under the Graham factors, many of
         these circumstances would justify the use of deadly force
         from the perspective of a reasonable officer stepping onto the
         roof where Smith stood. An individual suspected of a crime
         involving a firearm, whom the defendant officers reasonably
         believed was armed with a gun, had fled and hid from the
         police. When discovered, the suspect failed to obey numerous
         commands from different officers and a standoff lasting about




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 21 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (22 of 64)




         22                                                 No. 20-1754

         two minutes occurred in a public location bounded by occu-
         pied buildings in the middle of the day. This was active re-
         sistance.
             At the same time, the totality of the circumstances to jus-
         tify a seizure includes the period just before and during the
         shooting. See Estate of Williams v. Ind. State Police Dep’t, 797
         F.3d 468, 483 (7th Cir. 2015) (considering short time period
         from officer’s arrival until seizure as relevant to determina-
         tion of whether lethal response was objectively reasonable).
         Critical to a reasonable officer’s perspective here is what oc-
         curred as the officers were moving onto and across the roof
         toward Smith before shooting. This included two closely re-
         lated factual disputes: (1) how Smith moved to the ground be-
         fore and as he was shot; and (2) whether Smith presented an
         immediate threat to the defendant officers. These factual dis-
         putes impact two of the Graham factors—the threat level
         (including whether the suspect is armed) and the suspect’s re-
         sistance, or lack thereof.
                1. Smith’s movement downward
            The parties strongly contest whether on the roof Smith
         “lunges” (the oﬃcers’ characterization) or “leans down”
         (Smith’s description). The videos from the body cameras of
         Finkley and Stahl each depict this sequence.
             Finkley and Stahl aver that as they approached Smith, he
         “lunged” down behind the far AC unit where he could have
         picked up a gun he might have previously placed there. Fer-
         rell and Wenzel saw Smith crouch down on the other side of
         that unit, which Wenzel’s video also captures. On the stairs to
         the roof, Ferrell told Finkley and Stahl that Smith was “hiding
         behind the AC unit,” but Ferrell did not describe which unit.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 22 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (23 of 64)




         No. 20-1754                                                    23

             Smith testiﬁed that instead of lunging down, he showed
         the oﬃcers his empty hands, told them he did not have a gun,
         and then turned to lay on his stomach to be handcuﬀed. Smith
         says he “leaned” toward the ground trying to follow instruc-
         tions to get down. Wenzel’s body camera audio captured a
         command to “get over here and get on the ground” 25 sec-
         onds before the shooting.
             How Smith’s movement is perceived likewise can differ
         based on the point of view from each officer’s body camera.
         In Finkley’s video, Smith appears to step toward Finkley, with
         the AC unit between them, and then Smith moves down be-
         hind the unit to an area not visible to Finkley. In Stahl’s video,
         Smith appears to incline down at a deliberate pace, several
         feet back from the AC unit, and at an angle toward the roof
         rather than the base of the unit.
              From the objective perspective of a reasonable officer on
         the scene, a factual dispute exists as to what Smith appeared
         to be doing directly before and as shots were fired. The offic-
         ers’ videos do not blatantly contradict or corroborate the ver-
         sion of events for one side or the other, leaving this factual
         dispute unresolved. See Hurt v. Wise, 880 F.3d 831, 840 (7th
         Cir. 2018) (concluding that video of interrogations did not
         portray uncontestable facts such as in Scott). Yet this sequence
         is an essential part of the totality of the circumstances in eval-
         uating whether the seizure by shooting was a constitutional
         violation. Finkley and Stahl point to Smith’s movements as
         they approached him on the roof as the reason they shot, but
         it is an open factual dispute whether Smith appeared to be
         surrendering or continuing to actively resist. Each interpreta-
         tion goes to the qualified immunity question, the former
         weakening the defense and the latter strengthening it.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 23 of 64 Document 52
Case: 20-1754     Document: 00713874709                   Filed: 09/09/2021           Pages: 62   (24 of 64)




         24                                                         No. 20-1754

                 2. Smith as an immediate threat to safety
            The parties also heavily dispute whether Smith posed an
         immediate threat to safety while they were on the roof. This
         dispute is closely linked with the ﬁrst factual dispute over
         Smith’s movement before he is shot.
            As the oﬃcers moved across the roof and approached
         Smith in its northeast corner, the Finkley and Stahl videos
         show that Smith moved toward the apartment building wall,
         and then turned and stepped toward Finkley with the AC unit
         between them. They also show that Smith was moving delib-
         erately but not aggressively and that he was not complying
         with Stahl’s verbal commands to raise his hands and to turn
         around. Smith denies he was an immediate threat and says
         that following the earlier command to “get down” he leaned
         toward the ground to be restrained. The officers argue Smith
         was an immediate threat because he was suspected of a gun
         crime, he was armed (or so they reasonably believed), and he
         was actively resisting. 5
            Again, a factual dispute exists as to whether, from the per-
         spective of a reasonable officer on the scene, Smith appeared
         to pose an immediate threat to their safety or the safety of


         5  The videos are not clear as to whether, when Finkley and Stahl ap-
         proached Smith, he held a dark object (a black ﬂip-phone) and what role,
         if any, it may have played in the threat calculus. The oﬃcers averred they
         saw Smith on the roof holding a cell phone. When Finkley and Stahl
         moved onto the roof and toward Smith, the videos show Smith facing the
         oﬃcers with his arms waist high and his empty palms facing out. As Stahl
         approached Smith, Stahl said that given the dark background he could not
         see whether Smith had anything in his hands. Stahl’s video shows that as
         Smith is shot, a black ﬂip-phone immediately falls away from Smith’s
         body and onto the ground beneath him.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 24 of 64 Document 52
Case: 20-1754     Document: 00713874709                   Filed: 09/09/2021           Pages: 62   (25 of 64)




         No. 20-1754                                                            25

         others. Finkley and Stahl point to the threat Smith posed as
         one of the reasons they shot, and Smith denies he engaged in
         any “threatening actions.” 6 The videos again do not resolve
         this dispute. If the video is viewed as Smith surrendering, no
         reasonable officer would shoot in those circumstances. If
         viewed as not surrendering, or surrendering from Stahl’s per-
         spective but not Finkley’s, then the use of force may have been
         justified. And each interpretation goes to the qualified im-
         munity question, the first weakening the defense and the sec-
         ond strengthening it.
                                        *    *    *
             On this record, we have no difficulty concluding that from
         the viewpoint of a reasonable officer on the scene, Smith
         posed a threat to officers before and as the officers moved
         onto the roof. Finkley and Stahl reasonably believed Smith
         was armed and that he was actively resisting, two of the fac-
         tors in determining the objective reasonableness of the use of
         deadly force and thus whether a constitutional right was vio-
         lated. See Graham, 490 U.S. at 396; Johnson v. Scott, 576 F.3d 658,
         660 (7th Cir. 2009). Yet the foremost consideration in this
         evaluation is what happened on the roof. Those ten seconds—
         especially the last four seconds preceding and during the
         shooting—are the subject of vigorous factual disputes.
            Finkley and Stahl argue their actions were consistent with
         constitutional standards. To a reasonable officer in these


         6 Smith’s statement to Finkley and Stahl—“What are you going to do,
         shoot me?”—which was not recorded, could be viewed as suggesting
         Smith was antagonistic, or that he was resigned to his fate. Because the
         statement neither increases nor decreases the threat level or level of re-
         sistance, we do not find it material to the jurisdictional analysis.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 25 of 64 Document 52
Case: 20-1754   Document: 00713874709             Filed: 09/09/2021        Pages: 62   (26 of 64)




         26                                                No. 20-1754

         circumstances, given what was known and perceived, Smith
         presented a continuing immediate threat and actively re-
         sisted, or so they contend. But the record must be viewed in a
         light most favorable to Smith. The videos reveal that, in the
         four seconds before the shooting, Smith shows his hands
         empty with palms out at waist height, steps toward Finkley,
         and after an order 25 seconds earlier to “get on the ground,”
         moves down to the ground. Crucially, the immediacy of the
         threat that Smith presented, and his level of resistance, could
         have sufficiently diminished from when the officers first
         stepped onto the roof. From a reasonable officer’s perspective,
         and based on the totality of the circumstances, deadly force
         may no longer have been warranted when the officers shot
         Smith.
             These circumstances have analogues in this court’s case
         law. An individual surrendering to oﬃcers, or getting down
         to the ground so handcuﬀs could be put on, is a reduced
         threat and is putting up less resistance. See Gant, 924 F.3d at
         451; Strand, 910 F.3d at 915; White, 509 F.3d at 836–37. To a
         reasonable officer in these circumstances, whether Smith con-
         tinued to present a threat, how immediate that threat was,
         and whether Smith continued to resist and how much, are un-
         certainties and unresolved material questions of fact. See
         Strand, 910 F.3d at 917; Weinmann, 787 F.3d at 449–50. To re-
         solve these disputes, we would need to consider inferences
         from facts which the parties dispute: the pace and manner in
         which Smith approached Finkley; whether Smith’s move-
         ments presented an immediate or diminished threat; and
         whether and how much Smith was resisting during the offic-
         ers’ final approach. Considering inferences is something “we
         cannot do without going beyond our jurisdiction on this in-
         terlocutory appeal.” Hurt, 880 F.3d at 839.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 26 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (27 of 64)




         No. 20-1754                                                    27

             Whether the evidence was enough to constitute a threat or
         active resistance marks these as disputes about the suﬃciency
         of the evidence. An appeal of the sufficiency of the evidence
         for the denial of qualified immunity is not eligible for inter-
         locutory consideration. See Plumhoff, 572 U.S. at 772 (citing
         Johnson, 515 U.S. at 313); Stinson, 868 F.3d at 526; Jones, 630
         F.3d at 680. If we were to resolve these factual disputes, we
         would be evaluating the quantity and quality of proof, not
         ruling on an abstract legal question.
             In these ways this case is like McKinney v. Duplain, 463 F.3d
         679 (7th Cir. 2006), in which the district court denied qualified
         immunity on a § 1983 excessive force claim based on a factual
         dispute. There, the officer testified he shot as a suspect
         charged toward him, which the plaintiffs’ forensic evidence
         contradicted. Id. at 689. This court evaluated the case on the
         first qualified immunity prong and decided that there was a
         factual dispute as to whether a reasonable officer could con-
         clude that the circumstances posed a threat of serious physical
         harm to himself or others. No jurisdiction existed because this
         type of factual dispute was not reviewable on interlocutory
         appeal. Id. at 690–91. This court also noted the close connec-
         tion between the factual dispute on jurisdiction and the merits
         of the case, and therefore how Johnson precluded interlocu-
         tory review. Id. at 691.
            Before the officers’ legal argument for qualified immunity
         can be decided, these factual disputes as to how much of a
         threat Smith posed and how actively he was resisting must be
         resolved. The disputes cannot be separated from whether a
         constitutional right was violated. See Gutierrez, 722 F.3d at
         1011; White, 509 F.3d at 835. These questions are not “different
         from any purely factual issues that the trial court might




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 27 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (28 of 64)




         28                                                    No. 20-1754

         confront if the case were tried.” Plumhoff, 572 U.S. at 773. Ra-
         ther, they are at the center of this case, which affects appellate
         jurisdiction at this interlocutory stage.
                                         B.
             To repeat, our evaluation of appellate jurisdiction requires
         us to decide if the defendants’ arguments for qualified im-
         munity depend upon, and are inseparable from, the factual
         disputes concerning Smith’s movement and the level of threat
         he posed. On the second prong of qualified immunity, the
         question is whether the constitutional right at issue was
         clearly established at the time of the alleged violation. District
         of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018).
             A constitutional right is clearly established if “the right in
         question [is] suﬃciently clear that a reasonable oﬃcial would
         understand that what he is doing violates that right.” Wein-
         mann, 787 F.3d at 450 (internal quotation marks omitted).
         “[T]he clearly established right must be defined with specific-
         ity.” City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019). This
         means “[w]e analyze whether precedent squarely governs the
         facts at issue, mindful that we cannot deﬁne clearly estab-
         lished law at too high a level of generality.” Strand, 910 F.3d
         at 917. The Supreme Court has explained that it is particularly
         important to adhere to this requirement in excessive force
         cases, as it can be diﬃcult to determine how the law on exces-
         sive force will apply to a factual situation. “[T]he result de-
         pends very much on the facts of each case,” Emmons, 139 S.
         Ct. at 503, and “[a]n oﬃcer ‘cannot be said to have violated a
         clearly established right unless the right’s contours were suf-
         ﬁciently deﬁnite that any reasonable oﬃcial in the defend-
         ant’s shoes would have understood that he was violating it.’”




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 28 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (29 of 64)




         No. 20-1754                                                    29

         Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (quoting Plumhoﬀ,
         572 U.S. at 778–79).
             Finkley and Stahl argue they are entitled to qualiﬁed im-
         munity because the constitutional right Smith claims was not
         clearly established in a particularized sense, and they were
         not on notice that their actions violated the Constitution. We
         consider whether precedent clearly establishes that deadly
         force in these circumstances is inappropriate in response to
         conduct like Smith’s.
             This court’s cases provide that on the date of these events,
         August 31, 2017, shooting an unarmed and surrendering sus-
         pect who was not actively resisting in the moments before
         shooting and who posed a diminishing threat would violate
         clearly established law. Deadly force is warranted only when
         an immediate threat of serious harm to the oﬃcers is present.
         Weinmann, 787 F.3d at 448; Marion v. City of Corydon, 559 F.3d
         700, 705 (7th Cir. 2009); Muhammed v. City of Chicago, 316 F.3d
         680, 683 (7th Cir. 2002). Finkley and Stahl in their aﬃdavits in
         the district court averred that they were trained on that prin-
         ciple.
             “Our decisions show that it is unreasonable to use deadly
         force against a suspect who is not resisting arrest and who is
         genuinely attempting to surrender.” Gant, 924 F.3d at 451; see
         also Miller v. Gonzalez, 761 F.3d 822, 829 (7th Cir. 2014) (“This
         prohibition against signiﬁcant force against a subdued
         suspect applies notwithstanding a suspect’s previous behav-
         ior—including resisting arrest, threatening oﬃcer safety, or
         potentially carrying a weapon.”); Alicea v. Thomas, 815 F.3d
         283, 292 (7th Cir. 2016) (noting it is “clearly established that
         using a signiﬁcant level of force on a non-resisting or a pas-
         sively resisting individual constitutes excessive force”). We




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 29 of 64 Document 52
Case: 20-1754    Document: 00713874709                  Filed: 09/09/2021          Pages: 62   (30 of 64)




         30                                                       No. 20-1754

         also recognized this principle in Strand. 910 F.3d at 918 (citing
         inter alia Miller, 761 F.3d at 829); 7 see also Becker v. Elfreich, 821
         F.3d 920, 929 (7th Cir. 2016) (upholding denial of qualiﬁed im-
         munity where an oﬃcer used force on suspect who was not
         ﬂeeing, out in the open, and surrendered with hands above
         his head); Ellis v. Wynalda, 999 F.2d 243, 247 (7th Cir. 1993)
         (concluding that an oﬃcer’s justiﬁcation to shoot is not re-
         tained to ﬁre at any time thereafter with impunity). As articu-
         lated in these cases, the contours of Smith’s constitutional
         right were suﬃciently deﬁned that oﬃcers would have un-
         derstood what actions violate that right.
            We return to the district court’s analysis. Although the law
         on this right is clearly established, and not too general to gov-
         ern these facts, on the metrics of “imminent danger” and “im-
         mediate threat of serious harm” the record viewed in the light
         most favorable to Smith shows factual disputes. At this point,
         those disputes are plain: whether, before and as Finkley and
         Stahl used deadly force, Smith was threatening or resisting
         the oﬃcers. These questions are unresolved and material to
         the “clearly established law” prong. Appellate jurisdiction
         therefore is not proper.
             Caselaw conﬁrms this conclusion. In excessive force cases
         under § 1983 involving a diminished threat of harm and wan-
         ing danger from a possible surrender, this and other courts
         have concluded from these sorts of factual disputes that ap-
         pellate jurisdiction is absent. In White, the district court denied
         qualiﬁed immunity and found a genuine issue of material fact
         as to whether an individual who did not have a gun in his


         7While Gant and Strand post-date these events on August 31, 2017, the
         authorities they rely on pre-date those events.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 30 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (31 of 64)




         No. 20-1754                                                     31

         hands, upon hearing an oﬃcer’s command to “freeze,” turned
         with his hands in the air to face the oﬃcer and was shot. 509
         F.3d at 832 (7th Cir. 2007). This court concluded that it lacked
         jurisdiction to review this denial because the arguments that
         the oﬃcer presented—like here, concerning where and how
         the plaintiﬀ placed his hands—wholly depended upon, and
         were inseparable from, the oﬃcer’s reliance on disputed facts
         about whether the plaintiﬀ presented a threat. Id. at 835.
             More recently, we decided an appeal in which a district
         court had denied qualiﬁed immunity to a police oﬃcer who,
         after an argument and ﬁst ﬁght, shot the plaintiﬀ. Strand, 910
         F.3d at 913. Given an unexplained gap between when the ﬁght
         stopped and when the oﬃcer shot, a genuine issue of material
         fact existed concerning whether the plaintiﬀ was placing the
         oﬃcer in imminent danger or actively resisting. Id. at 917. We
         concluded that the “existence of a substantial factual dispute
         about the circumstances and timing surrounding [the of-
         ﬁcer’s] decision to shoot [the plaintiﬀ] precludes a ruling on
         [both prongs of] qualiﬁed immunity at this point.” Id. at 918.
             We reached the same result in Gant. 924 F.3d at 447. In that
         case, video recordings showed the following in quick succes-
         sion: officers approached the crime scene (a store); a suspect
         ran out of the store and disregarded officers’ command to get
         on the ground; and one officer began to run toward the sus-
         pect but turned to see plaintiff standing at the entrance of the
         store. Id. The officer shot the plaintiff, mistakenly believing he
         was holding a handgun. The plaintiff argued he was attempt-
         ing to surrender. Id. Viewing the evidence in the light most
         favorable to the plaintiff, the district court denied the officer’s
         request for qualified immunity. Id. at 448. We watched the
         videos and determined that they did not “utterly discredit”




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 31 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (32 of 64)




         32                                                   No. 20-1754

         the plaintiff’s position that he was trying to comply with or-
         ders. Id. at 450.
             At issue in Gant was the same constitutional right as
         here—it is unreasonable to use deadly force against a suspect
         who is not resisting arrest and who is genuinely attempting
         to surrender. We held that the officer could not pursue an in-
         terlocutory appeal by arguing that the evidence is insufficient
         to support the district court’s conclusion. Id. at 451. See also
         McKinney, 463 F.3d at 690–91. But see Johnson, 576 F.3d at 660
         (ﬁnding appellate jurisdiction on excessive force claim, and
         affirming grant of summary judgment that the force used—a
         police dog—was objectively reasonable because plaintiff sur-
         rendered at last second after he had used every possible
         method at his disposal to flee from police).
             Other circuits have reached comparable conclusions. In
         Henderson v. City of Woodbury, 909 F.3d 933 (8th Cir. 2018), a
         § 1983 Fourth Amendment excessive force decision, genuine
         issues of material fact existed as to whether an individual,
         after he had escaped from a hostage situation, had fully com-
         plied with officers’ commands to show his hands and to re-
         main still while he was laying on the ground before he was
         shot and killed. Id. at 939–40. There the Eighth Circuit re-
         versed a finding of qualified immunity for the defendants and
         remanded for further proceedings. Id. at 940.
             The same circuit concluded that whether officers had seen
         a gun in a suspect’s hand and whether the officers had reason
         to fear for their physical safety when they shot were material
         factual disputes in Nance v. Sammis, 586 F.3d 604, 608–09 (8th
         Cir. 2009). Similar to here, the officers ordered the plaintiff to
         get on the ground, and the plaintiff raised his hand or hands
         while trying to get to the ground before the officer shot him




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 32 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (33 of 64)




         No. 20-1754                                                     33

         twice. Id. at 607. Viewing the record in the light most favora-
         ble to the plaintiff, the Eighth Circuit agreed with the district
         court that disputed factual circumstances prevented a grant
         of summary judgment for qualified immunity. Id. at 611–13.
            The Ninth Circuit considered a case similar to this one in
         Estate of Anderson v. Marsh, 985 F.3d 726 (9th Cir. 2021). A
         high-speed car chase ended with the driver crashing. Id. at
         728. The pursuing officer approached the vehicle, and accord-
         ing to the officer, the driver reached down towards the pas-
         senger seat. Id. at 729. This caused the officer to fear that the
         driver was reaching for a weapon. Id. The officer shot the
         driver, paralyzing him from the chest down. Id. A surveil-
         lance video captured the crash and the officer’s approach, but
         not the car’s interior. Id. The district court denied the officer’s
         request for qualified immunity, concluding that viewing the
         evidence in a light most favorable to the plaintiff, the driver
         was unarmed with his hands visible. Id. at 730.
             In Marsh, like here, the officer’s interlocutory appeal chal-
         lenged the factual basis for the district court’s immunity de-
         nial. The officer contested the district court’s decision that
         there was a genuine factual dispute as to whether the driver
         was reaching under the seat when the officer shot him. Id. at
         733–34. But because the appeal impermissibly challenged the
         sufficiency of the evidence, the Ninth Circuit dismissed for
         lack of jurisdiction. Id. at 734. Two other circuits have reached
         similar conclusions. See Jacobs v. Alam, 915 F.3d 1028, 1041 (6th
         Cir. 2019) (concluding that a factual dispute existed as to
         whether a suspect who was shot constituted threat, which
         precluded appellate jurisdiction over qualiﬁed immunity de-
         cision); Witt v. West Va. State Police, Troop 2, 633 F.3d 272,
         276-77 (4th Cir. 2011) (ruling that video of an altercation




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 33 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (34 of 64)




         34                                                  No. 20-1754

         between plaintiﬀ and oﬃcers was inconclusive, and agreeing
         with the district court that factual disputes as to whether
         plaintiﬀ posed threat and resisted were questions of material
         fact precluding grant of summary judgment on qualiﬁed im-
         munity).
             These analogous decisions show that factual disputes
         about a diminishing threat or reduced resistance can preclude
         appellate jurisdiction or a grant of qualified immunity. Just
         so, on facts close but not identical to those here, courts have
         concluded that appellate jurisdiction exists. Those decisions
         are distinguishable, though, in two critical ways: they in-
         volved a more combative suspect, or the suspect was holding
         or touching a weapon.
             For example, the Eighth Circuit affirmed a grant of quali-
         fied immunity for an officer who shot a combative suspect.
         Loch v. Litchfield, 689 F.3d 961 (8th Cir. 2012). The case in-
         volved a drunken suspect, who ignored officer’s orders to get
         on the ground and continued to engage in aggressive behav-
         ior, including approaching the officer, until he shot the sus-
         pect. Id. at 964. There, the suspect was far more aggressive
         than Smith, going to the threat the suspect posed and his con-
         tinued active resistance. Id. at 965–68.
             Whether the suspect is holding or touching a weapon
         when shot is also of great consequence in these cases. In one
         case decided by our court, after a vehicle pursuit a suspect
         fled on foot resulting in a standoff with police. Siler, 957 F.3d
         at 754–57. An officer saw a black cylindrical object pressed
         against the suspect’s forearm. Id. at 757. The officer pointed
         his gun at the suspect and ordered him to “drop it” and “get
         to the ground.” Id. The suspect refused, and the officer shot
         him. Id. On those facts this court aﬃrmed a grant of qualiﬁed




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 34 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (35 of 64)




         No. 20-1754                                                    35

         immunity. Id. at 760. The same fact played a key role in Liggins
         v. Cohen, 971 F.3d 798 (8th Cir. 2020), in which oﬃcers were
         investigating a report of a stolen ﬁrearm. They arrived at the
         front of a building, and a suspect ran through a breezeway
         carrying a gun. Id. at 800. After the oﬃcer shot the suspect, the
         Eighth Circuit concluded he had used reasonable force. Id. at
         801.
             Contrast this case to Estate of Valverde ex rel. Padilla v.
         Dodge, 967 F.3d 1049 (10th Cir. 2020). There, officers pulled up
         to arrest Valverde in an undercover drug transaction. Id. at
         1055. As Valverde exited his vehicle, he took a gun from his
         pocket or waistband area. Id. at 1057. An officer saw the gun
         barrel and Valverde’s hand on the gun. Id. at 1062. The officer
         then fired and shot Valverde dead. Id. at 1054–57. The district
         court denied qualified immunity, and aerial video captured
         the events. Id. at 1056. The Tenth Circuit concluded that it had
         interlocutory appellate jurisdiction in the case, as the shooting
         officer did not dispute that Valverde was discarding the gun
         and raising his hands before he was shot. Id. at 1059. The ap-
         peals court reversed and granted the officer qualified immun-
         ity, concluding that the officer had only a split second to react
         when Valverde suddenly drew a gun. Id. at 1059–60, 1068. The
         threat in Valverde was greater than here. Although Finkley
         and Stahl reasonably believed Smith was armed, no officer on
         the stairway or on the roof saw Smith touch a firearm. Indeed,
         no gun was ever found there.
            Our recent decision in Lopez v. Sheriff of Cook County, 993
         F.3d 981 (7th Cir. 2021), is also distinguishable. That case in-
         volved an off-duty police officer, who responded to gunfire,
         shot a suspect holding a gun, and then used the suspect’s
         body as a human shield to ward off the suspect’s armed




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 35 of 64 Document 52
Case: 20-1754     Document: 00713874709                      Filed: 09/09/2021             Pages: 62   (36 of 64)




         36                                                             No. 20-1754

         companion. Id. at 983–85. In Lopez, the district court had
         granted the officer qualified immunity, which this court af-
         firmed after reviewing security video of the events and con-
         cluding that no precedent clearly established that the officer’s
         split-second decision to open fire was unlawful. Id. at 987–90.
             The facts in Lopez differ materially from this case. The sus-
         pect there not only had a gun, like in Valverde, but also had
         already fired it twice and was walking in the general direction
         of the officer with a gun in his hand. Id. at 989. The officer
         arrived on the scene because shots had been fired, so the dan-
         ger was actual, not potential. The standoff in front of the club
         in Lopez had already turned violent, materially altering the to-
         tality of the circumstances. So the suspect in Lopez presented
         a greater threat and offered greater resistance than Smith did
         here. The video in Lopez clarified the totality of the circum-
         stances, while the video here reveals hotly contested factual
         disputes. 8
                                               C.
             This case raises close questions, and if the facts varied
         slightly, the outcome could be different.


         8 If no analogous case established a right to be free from the force Finkley
         and Stahl used, Smith could have tried to show “that the force was so
         plainly excessive that, as an objective matter, the police oﬃcers would
         have been on notice that they were violating the Fourth Amendment.”
         Weinmann, 787 F.3d at 450 (quoting Findlay v. Lendermon, 722 F.3d 895, 899
         (7th Cir. 2013)). See, e.g., Taylor v. Rjojas, 141 S. Ct. 52, 53–54 (2020). But
         given the nature of the open and contested factual disputes here, this
         “plainly excessive force” path is not open to Smith. This is not one of those
         “rare cases” in which the constitutional violation is “patently obvious”
         and “so outrageous.” Leiser v. Kloth, 933 F.3d 696, 704 (7th Cir. 2019) (in-
         ternal quotation marks omitted); see also Weinmann, 787 F.3d at 451.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 36 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (37 of 64)




         No. 20-1754                                                    37

             It can be argued that the inquiry here is purely legal and
         may be answered on this record. That argument goes as fol-
         lows: Under its second prong, qualified immunity is not
         pierced unless it is sufficiently clear to a reasonable officer
         that in these circumstances it was not lawful to use deadly
         force. Weinmann, 787 F.3d at 450. This key inquiry is a legal
         question. See Mullenix, 136 S. Ct. at 308 (noting that “objective
         unreasonableness is a question of law”); Siler, 957 F.3d at 759
         (viewing totality of circumstances and drawing all inferences
         for nonmovant, if material facts undisputed, then reasonable-
         ness is pure question of law); Dockery, 911 F.3d at 464
         (“Whether a particular use of force was objectively reasonable
         is a legal determination rather than a pure question of fact for
         the jury to decide.” (internal quotation marks omitted)). Ac-
         cording to this argument, the qualified immunity decision can
         be made because the historical facts have not changed since
         August 31, 2017. If the record reveals some uncertainty as to
         one or the other party’s responsibility—such as in the last four
         seconds before the shooting—any mistake by the defendant
         officers as to what is legally allowed is protected by qualified
         immunity.
             For this case, that argument paints with too broad a stroke.
         Our dissenting colleague suggests that nothing turns on the
         answers to the disputes about whether Smith was surrender-
         ing or how immediate a threat he presented. For the dissent,
         the videos circumscribe the parameters of “historical fact.” So
         long as there is video evidence, the dissent reasons, the his-
         torical facts are preserved and not debatable.
             We disagree. Historical facts “address[] questions of who
         did what, when or where, how or why.” U.S. Bank N.A. v. Vil-
         lage at Lakeridge, LLC, 138 S. Ct. 960, 966 (2018). The body




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 37 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (38 of 64)




         38                                                   No. 20-1754

         camera recordings here answer the who, what, and where,
         but they do not fully capture the how and why. Cf. Stinson v.
         Gauger, 868 F.3d at 532 (dissenting opinion) (“Johnson blocks
         an immediate appeal only when the district court’s order is
         limited to pure questions of historical fact—in other words,
         when the sole dispute is whether and how certain events or
         action occurred.”). Here, the parties vigorously debate the
         how and why. Not surprisingly so—videos, or portions of
         them, can be viewed differently. (Consider, for example, the
         contrasting interpretations of the videos between our dissent-
         ing colleague and the district court.) Cf. Gant, 924 F.3d at
         450-51 (concluding that video recordings did not amount to
         “irrefutable evidence” of the facts).
             That leads us to the dissent’s point that Plumhoff, rather
         than Johnson, controls here. In Plumhoff, the Court elucidated
         a distinction between appealable legal issues and purely fac-
         tual issues. 572 U.S. at 773. Johnson involved the question
         whether the pretrial record “was sufficient to show a genuine
         issue of fact for trial”—a factual issue. Id. at 307–08. The ques-
         tion in Plumhoff, on the other hand, was whether the officers’
         conduct violated the Fourth Amendment—a legal issue. Id.
            We do not disagree with this distinction. The majority here
         parts ways with the dissent as to how the issue in this case is
         characterized: what the dissent sees as a legal issue, the
         majority views as a factual dispute precluding appellate juris-
         diction. To the majority, the body camera videos leave critical
         aspects of historical facts unresolved. Other cases from this
         court have observed that disputes over historical facts can
         preclude interlocutory appellate jurisdiction. See, e.g., Strand,
         910 F.3d at 918 (recognizing “substantial factual dispute about
         the circumstances and timing surrounding” an officer’s




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 38 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (39 of 64)




         No. 20-1754                                                    39

         decision to shoot “precludes a ruling on qualified immunity
         at this point”); Weinmann, 787 F.3d at 451 (ruling that “[t]he
         existence of a factual dispute about the circumstances sur-
         rounding [an officer]’s decision to fire on [the plaintiff’s de-
         ceased] precludes a ruling on qualified immunity at this
         point”); White, 509 F.3d at 837 (holding that the court lacked
         jurisdiction to hear an officer’s interlocutory appeal because
         legal arguments that the officer presented on appeal were
         wholly dependent upon, and inseparable from, his reliance
         on disputed facts). The dissent’s approach does not make
         room for these precedents.
             Historical facts remain in dispute here. Recall that if Smith
         showed empty hands and was surrendering, or if he was com-
         plying with a previous order to get down on the ground, that
         would affect factors critical to the officers’ decisions to use
         deadly force. From a reasonable officer’s perspective, the im-
         mediacy and degree of the threat, and whether the suspect
         was actively resisting, could have sufficiently diminished so
         that the totality of the circumstances did not warrant the use
         of deadly force. Indeed, if Smith displayed empty hands be-
         fore the shooting and was surrendering, he was complying
         with commands and thus neutralizing the threat he posed.
         Admittedly, Smith did not comply with Stahl’s orders to turn
         around and to put up his hands. But Smith’s movement to get
         on the ground could have been at least part of what officers
         had ordered him to do 25 seconds before shots were fired.
             Threats can diminish, and resistance can decrease. If those
         conditions have curtailed, a reasonable officer may not con-
         clude that in these circumstances it was lawful to use deadly
         force. See Strand, 910 F.3d at 915. “[A]n exercise of force that
         is reasonable at one moment can become unreasonable in the




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 39 of 64 Document 52
Case: 20-1754    Document: 00713874709                Filed: 09/09/2021         Pages: 62   (40 of 64)




         40                                                    No. 20-1754

         next if the justification for the use of force has ceased.” Lytle v.
         Bexar Cnty., 560 F.3d 404, 413 (5th Cir. 2009). See Lopez, 993
         F.3d at 987 (stating “authoriz[ation] to use deadly force at one
         moment … is not a blank check”). This court has cautioned
         that “[w]hen an officer faces a situation in which he could jus-
         tifiably shoot, he does not retain the right to shoot at any time
         thereafter with impunity.” Ellis, 999 F.2d at 247. After all,
         “[t]he circumstances might materially change,” for “[e]ven
         though an officer may in one moment confront circumstances
         in which he could constitutionally use deadly force, that does
         not necessarily mean he may still constitutionally use deadly
         force the next moment.” Horton, 883 F.3d at 950.
             We acknowledge the split-second decisions that Finkley
         and Stahl had to make on the parking garage roof. See Graham,
         490 U.S. at 396–97; Horton, 883 F.3d at 950. The events and the
         speed at which they occurred here certainly implicates the
         qualified immunity defense, and the burden rests on Smith to
         disprove this affirmative defense. Jewett, 521 F.3d at 823. In
         the ten seconds the officers were on the roof and approached
         Smith—especially in the last four seconds as they moved
         closer to Smith—the officers had to decide whether Smith’s
         movements were threatening and whether he continued to re-
         sist, as well as whether the use of deadly force was necessary.
             And to be sure, Smith put himself in this situation by not
         surrendering earlier. A suspect can set dangerous events in
         motion rendering it impossible to surrender without the risk
         of lawful force being used against them. See Johnson, 576 F.3d
         at 660. In certain circumstances officers may have no way to
         ascertain a suspect’s intentions without risking their own
         safety or the safety of others.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 40 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021         Pages: 62   (41 of 64)




         No. 20-1754                                                    41

              But if the officers could conclude that a suspect is surren-
         dering and displaying a decreasing level of threat and
         resistance, then the use of deadly force may no longer be jus-
         tified. The events here preceding and during the shooting re-
         main subject to interpretation, including the level of threat
         Smith posed and how actively he was resisting. These ques-
         tions are important to and inseparable from the qualified im-
         munity decision.
             The perspective of each officer also may differ—from
         Finkley’s perspective, Smith may have presented a continued
         threat, but that may not be the same for Stahl. These videos
         are “fairly open to varying interpretations.” Horton, 883 F.3d
         at 944. We do not derive certainty from the video depictions
         of the last four seconds before Smith was shot.
                                        D.
             This case shows how jurisdiction over an interlocutory ap-
         peal and the affirmative defense of qualified immunity can be
         in tension. Qualified immunity permits officers to make mis-
         takes as to what is legally allowed. The challenge is drawing
         the contours of qualified immunity on interlocutory appeal
         while resolving only abstract legal questions and not factual
         disputes. Here, the jurisdictional standard prevails because
         the factual disputes this record presents collapse into the mer-
         its determination. Mitchell v. Forsyth does not preclude this
         conclusion, either. There, the Court stated that qualified im-
         munity is “effectively lost” if a case proceeds to trial, but that
         does not mean such a defense is conclusively lost. That is be-
         cause there is a presumption against interlocutory jurisdic-
         tion, see 28 U.S.C. § 1291, and we are interpreting an exception




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 41 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (42 of 64)




         42                                                    No. 20-1754

         to it. Mitchell, 472 U.S. at 527–29. And Mitchell makes room for
         an exception such as here.
             To reach these questions would not properly reﬂect what
         the collateral order doctrine seeks to do. See McKinney, 463
         F.3d at 691 (citing Johnson, 415 U.S. at 316–17). “Mitchell de-
         scribed an immunity appeal as ‘conceptually distinct from the
         merits’ which the Court saw as an essential condition of inter-
         locutory review.” Allman, 790 F.3d at 763 (citations omitted).
         The framework allowing for interlocutory review of a quali-
         fied immunity decision “breaks down if there is no separation
         between the merits of the underlying lawsuit and the subject
         matter of the collateral order being appealed.” Jones, 630 F.3d
         at 679. To avoid this, the qualified immunity order must be
         separable from the primary suit. Id. Given the factual disputes
         in this record, though, little if anything separates the evalua-
         tion of jurisdiction from deciding the merits.
             This is not a qualified immunity case in which we review
         only the application of a legal standard to the antecedent facts.
         See Hanson, 967 F.3d at 591. The officers here have not asked
         us to clear away legal uncertainty to find the answer. See
         Allman, 790 F.3d at 764. Rather, they effectively ask us to re-
         solve what happened on August 31, 2017, at approximately 1
         p.m. on the roof of the parking garage behind 2905 West Wis-
         consin Avenue in Milwaukee. The officers’ arguments raise
         the critical liability question of “who is in the right.” Id. Is it
         the officers because Smith appeared to present a threat and
         was actively resisting, or Smith because he appeared to be
         surrendering and complying with a previous order? “An ap-
         peal from a ruling on qualified immunity is not the time for
         the resolution of disputed facts.” Weinmann, 787 F.3d at 446.
         Because the record presents material factual disputes




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 42 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (43 of 64)




         No. 20-1754                                                     43

         important to and inseparable from the qualiﬁed immunity
         analysis, we dismiss this appeal for lack of jurisdiction.
                                         E.
             This is not the ﬁnal word on qualiﬁed immunity for this
         case. The district court’s decision stated (somewhat impre-
         cisely) that the officers are not entitled to qualified immunity.
         But that decision was a denial of the officers’ summary judg-
         ment motion, which sought a ruling both that the use of
         deadly force was lawful and protected by qualified immunity.
         As described above, the qualified immunity determination is
         intertwined with factual disputes concerning threat level and
         surrender. So although the officers were not entitled to quali-
         fied immunity at the summary judgment stage, the district
         court’s decision essentially means that the affirmative defense
         remains preserved for a later ruling.
             The existence of material factual disputes “precludes a rul-
         ing on qualified immunity at this point.” See Strand, 910 F.3d
         at 918–19; see also Warlick, 969 F.2d at 305–06 (“When the issue
         of qualified immunity remains unresolved at the time of
         trial, … the district court may properly use special interroga-
         tories to allow the jury to determine disputed issues of fact
         upon which the court can base its legal determination of qual-
         ified immunity.” (citing Rakovich, 850 F.2d at 1202 n.15)). And
         the qualified immunity defense, preserved for later determi-
         nation, remains a legal decision for the district court. See Estate
         of Escobedo v. Martin, 702 F.3d 388, 403–04 (7th Cir. 2012) (af-
         firming the grant of qualified immunity after a jury finding
         on a factual dispute).




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 43 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (44 of 64)




         44                                                 No. 20-1754

                                       V.
             The defendant police officers here seek to appeal from a
         district court decision and order which found genuine and
         material factual disputes that cannot be separated from the
         officers’ arguments seeking qualified immunity. See Johnson,
         515 U.S. at 320. Therefore, we DISMISS for lack of appellate ju-
         risdiction.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 44 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (45 of 64)




         No. 20-1754                                                    45

             SYKES, Chief Judge, dissenting. The majority holds that
         under Johnson v. Jones, 515 U.S. 304 (1995), we lack jurisdic-
         tion to hear this qualiﬁed-immunity appeal. I respectfully
         disagree. As I have explained elsewhere, the jurisdictional
         limitation identiﬁed in Johnson is a narrow exception to the
         general rule that a pretrial order denying qualiﬁed immuni-
         ty is an immediately appealable ﬁnal order under 28 U.S.C.
         § 1291 and the collateral-order doctrine. See Stinson v.
         Gauger, 868 F.3d 516, 529–34 (7th Cir. 2015) (Sykes, J., dis-
         senting). Johnson does not block appellate jurisdiction here.
             To see why, it’s helpful to begin with the reasoning that
         underlies the general rule. The Supreme Court held long ago
         that qualiﬁed-immunity appeals ﬁt comfortably within the
         collateral-order doctrine as established in Cohen v. Beneﬁcial
         Industrial Loan Corp., 337 U.S. 541 (1949). Mitchell v. Forsyth,
         472 U.S. 511, 527–30 (1985). As the Court explained in
         Mitchell, under the Cohen framework, a pretrial ruling is
         immediately appealable if the claim of right “cannot be
         eﬀectively vindicated after the trial has occurred.” Id. at 525.
         Mitchell held that orders denying qualiﬁed immunity satisfy
         this requirement as a class. Id. at 525–26. Why? Because
         qualiﬁed immunity is “an entitlement not to stand trial or
         face the other burdens of litigation.” Id. at 526. It is “an
         immunity from suit rather than a mere defense to liability[,]
         and like an absolute immunity, it is eﬀectively lost if a case is
         erroneously permitted to go to trial.” Id.
             The collateral-order doctrine has two additional re-
         quirements: the pretrial order must “conclusively determine
         the disputed question,” and the question must involve a
         claim of right that is “separable from, and collateral to, rights
         asserted in the action.” Id. at 527 (quotation marks omitted).




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 45 of 64 Document 52
Case: 20-1754    Document: 00713874709                Filed: 09/09/2021       Pages: 62   (46 of 64)




         46                                                     No. 20-1754

         Mitchell held that a pretrial order denying qualiﬁed immuni-
         ty “easily meets these requirements.” Id. Why? Because “a
         claim of immunity is conceptually distinct from the merits of
         the plaintiﬀ’s claim that his rights have been violated.” Id. at
         527–28.
             This is so even though the court’s resolution of the
         qualiﬁed-immunity claim “will entail consideration of the
         factual allegations that make up the plaintiﬀ’s claim for
         relief.” Id. at 528. “[T]he same is true,” the Court explained,
         “when a court must consider whether a prosecution is
         barred by a claim of former jeopardy or whether a Con-
         gressman is absolutely immune from suit because the com-
         plained of conduct falls within the protections of the Speech
         and Debate Clause.” Id.
                In holding these and similar issues of absolute
                immunity to be appealable under the collateral
                order doctrine, the Court has recognized that a
                question of immunity is separate from the mer-
                its of the underlying action for purposes of the
                Cohen test even though a reviewing court must
                consider the plaintiﬀ’s factual allegations in resolv-
                ing the immunity issue.
         Id. at 528–29 (emphasis added) (citations omitted).
             The Court’s holding was thus categorical: The question of
         qualiﬁed immunity is always conceptually separate from and
         collateral to the merits of the underlying claim for relief.
         Mitchell announced a general rule that qualiﬁed-immunity
         rulings, no less than absolute-immunity rulings, are imme-
         diately appealable.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 46 of 64 Document 52
Case: 20-1754    Document: 00713874709               Filed: 09/09/2021         Pages: 62   (47 of 64)




         No. 20-1754                                                     47

             Johnson did not alter this rule. Rather, the Court simply
         recognized the unexceptional principle that “a defendant
         [who is] entitled to invoke a qualiﬁed immunity defense[]
         may not appeal a district court’s summary judgment order
         insofar as that order determines whether or not the pretrial
         record sets forth a ‘genuine’ issue of fact for trial.” 515 U.S. at
         319–20 (emphasis added). As I explained in my Stinson
         dissent, the qualifying phrase “insofar as” is important.
         868 F.3d at 529 (Sykes, J., dissenting).
             Johnson involved a Fourth Amendment claim accusing
         police oﬃcers of using excessive force during an arrest.
         515 U.S. at 307. The plaintiﬀ alleged that the arresting oﬃc-
         ers severely beat him, causing serious injuries. He sued ﬁve
         oﬃcers but did not identify which ones actually beat him. Id.
         Three of the oﬃcers sought summary judgment based on
         qualiﬁed immunity, arguing that the plaintiﬀ lacked evi-
         dence that they participated in the beating. Id. at 307–08. The
         district judge denied the motion, relying on the oﬃcers’
         deposition testimony that they were present at the arrest and
         the plaintiﬀ’s deposition testimony that the arresting oﬃcers
         beat him. Id. at 308. That evidence, the judge determined,
         was enough to create a genuine factual dispute for trial
         about whether the three oﬃcers were involved in the beat-
         ing. Id. at 307–08.
             The Supreme Court held that the order was not immedi-
         ately appealable because the judge did not rule on the
         oﬃcers’ entitlement to qualiﬁed immunity; rather, the judge
         simply identiﬁed a disputed question of historical fact—
         whether the three oﬃcers participated in the beating—and
         denied the summary-judgment motion on that basis. Id. at
         313–14. The Court explained that an order denying summary




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 47 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (48 of 64)




         48                                                 No. 20-1754

         judgment is not immediately appealable under the Mitchell
         rule to the extent that it “determines only a question of
         ‘evidence suﬃciency,’ i.e., which facts a party may, or may
         not, be able to prove at trial.” Id. at 313 (emphasis added).
         That kind of ruling, “though entered in a ‘qualiﬁed immuni-
         ty’ case,” is not a legal determination of the defendant’s
         entitlement to immunity; it’s just a garden-variety summary-
         judgment ruling about whether the evidentiary record
         shows a merits-related factual dispute for trial. Id. Because
         the judge held only that the evidentiary record “raised a
         genuine issue of fact concerning [the oﬃcers’] involvement
         in the alleged beating,” the order did not determine the
         oﬃcers’ entitlement to immunity and thus was not appeala-
         ble under § 1291 and Mitchell. Id.
             In Plumhoﬀ v. Rickard, 572 U.S. 765 (2014), the Court ex-
         plained the limited nature of Johnson’s holding. Plumhoﬀ
         involved litigation against police oﬃcers who ﬁred multiple
         shots at a ﬂeeing car during a high-speed chase, killing the
         driver and passenger. Id. at 768–70. The driver’s daughter
         sued, alleging that the oﬃcers used excessive force in viola-
         tion of the Fourth Amendment. The entire episode was
         captured on video by the patrol car’s dashboard camera; the
         video recording was in the record. Estate of Allen v. City of
         W. Memphis, No. 05-2489, 2011 WL 197426, at *1 (W.D. Tenn.,
         Jan. 20, 2011). Based on a review of that evidence, the district
         judge rejected the oﬃcers’ qualiﬁed-immunity defense at
         summary judgment. Id. at *10–11. The Sixth Circuit initially
         dismissed the oﬃcers’ appeal for lack of appellate jurisdic-
         tion under Johnson but later changed course, vacated the
         dismissal order, and aﬃrmed the judge’s decision denying
         qualiﬁed immunity. Plumhoﬀ, 572 U.S. at 770–71.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 48 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (49 of 64)




         No. 20-1754                                                   49

             When the case reached the Supreme Court, the ﬁrst issue
         for decision was the question of appellate jurisdiction. The
         Court began by reinforcing the important principle that
         because qualiﬁed immunity is an immunity from suit, not
         merely a defense to liability, pretrial orders denying quali-
         ﬁed immunity are immediately appealable under the
         collateral-order doctrine. Id. at 771–72.
                This is so because such orders conclusively de-
                termine whether the defendant is entitled to
                immunity from suit; this immunity issue is
                both important and completely separate from
                the merits of the action, and this question
                could not be eﬀectively reviewed on appeal
                from a ﬁnal judgment because by that time the
                immunity from standing trial will have been ir-
                retrievably lost.
         Id. at 772.
             The Court then addressed and rejected the plaintiﬀ’s ar-
         gument that Johnson foreclosed immediate review of the
         summary-judgment order. The order at issue in Johnson
         merely identiﬁed a dispute of historical fact about whether
         three of the defendant oﬃcers were actually involved in the
         beating; that kind of “evidence suﬃciency” order “does not
         present a legal question in the sense in which the term was
         used in Mitchell.” Id. The order in Plumhoﬀ, the Court ex-
         plained, was “nothing like the order in Johnson.” Id. at 773. It
         did not simply identify a dispute of historical fact; the
         relevant evidence about the car chase and shooting was
         preserved on video and thus was not in dispute. And in
         contrast to Johnson, the defendant oﬃcers did “not claim that
         other oﬃcers were responsible for [the] shooting.” Id.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 49 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (50 of 64)




         50                                                 No. 20-1754

         “[R]ather, they contend[ed] that their conduct did not violate
         the Fourth Amendment and, in any event, did not violate
         clearly established law.” Id. In other words, the oﬃcers
         admitted ﬁring shots at the ﬂeeing car but maintained that
         their conduct was a lawful response to the driver’s danger-
         ous ﬂight, and even if it was not, that a reasonable oﬃcer
         would not have clearly understood that the shooting was
         unlawful under the circumstances.
             The Court thus concluded that the oﬃcers had “raise[d]
         legal issues [and] these issues [were] quite diﬀerent from
         any purely factual issues that the trial court might confront if
         the case were tried.” Id. Summing up its jurisdictional analy-
         sis, the Court emphasized that “deciding legal issues of this
         sort is a core responsibility of appellate courts.” Id. The
         Court went on to hold that the oﬃcers’ use of lethal force
         was a lawful response to the dangers posed by the driver’s
         high-speed ﬂight. Id. at 775–77. Alternatively, the Court held
         that qualiﬁed immunity shielded them from suit because a
         reasonable oﬃcer would not have clearly understood that
         using lethal force to end the chase was unconstitutional. Id.
         at 778–80.
              Plumhoﬀ controls here, not Johnson. The historical facts
         about what occurred before and during the shooting are
         preserved on video and are not disputed. In contrast to
         Johnson, Oﬃcers Finkley and Stahl admit that they, not other
         oﬃcers, ﬁred the shots that injured Smith. And just like in
         Plumhoﬀ, the oﬃcers argue that their use of force was a
         lawful response to the circumstances facing them, and even
         if it was not, that a reasonable oﬃcer would not have clearly
         understood that using deadly force in these circumstances
         was unconstitutional. All that remains is to apply the




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 50 of 64 Document 52
Case: 20-1754    Document: 00713874709                  Filed: 09/09/2021          Pages: 62   (51 of 64)




         No. 20-1754                                                         51

         qualiﬁed-immunity standard to the video-recorded evidence
         and make a legal determination about the oﬃcers’ entitle-
         ment to immunity—that is, we need answer only the ques-
         tion whether a reasonable oﬃcer would have clearly
         understood that using lethal force in this situation was
         unlawful. That’s no less true here than it was in Plumhoﬀ.
            Indeed, the district judge did just that: he reviewed the
         video recordings in light of the legal standards for excessive-
         force claims and qualiﬁed immunity and determined that
         the evidence “does not show” that the oﬃcers “perceived”
         or “reasonably believed” that Smith had or was reaching for
         a gun when they ﬁred the shots that injured him. 1 Slightly
         rephrased, the judge determined that a reasonable oﬃcer
         faced with these circumstances would have known that
         using deadly force was unlawful because Smith did not pose
         an imminent threat of serious physical harm to others. The
         judge accordingly held that “the oﬃcers are not entitled to
         qualiﬁed immunity.”
            In short, the judge addressed and decided the paradig-
         matic qualiﬁed-immunity question in a Fourth Amendment
         case of this type: At the time of the shooting, would a rea-

         1 The judge’s language is admittedly a bit imprecise. He framed the
         qualiﬁed-immunity question by asking whether the evidence showed
         that Oﬃcers Finkley and Stahl “perceived” or “reasonably believed” that
         Smith had or was reaching for a gun and thus posed an imminent danger
         to themselves or others. That’s not quite the right way to frame the
         question. Qualiﬁed-immunity analysis does not ask what these oﬃcers
         perceived or believed but rather what the proverbial “reasonable oﬃcer”
         would have understood about the lawfulness of his actions if faced with
         these circumstances. Despite the imprecision, there’s no doubt that the
         judge made a legal ruling rejecting the oﬃcers’ claims of qualiﬁed
         immunity.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 51 of 64 Document 52
Case: 20-1754   Document: 00713874709             Filed: 09/09/2021        Pages: 62   (52 of 64)




         52                                                No. 20-1754

         sonable oﬃcer have clearly understood that the use of
         deadly force in this situation was unlawful? As the Supreme
         Court underscored in Plumhoﬀ, “deciding legal issues of this
         sort is a core responsibility of appellate courts.” 572 U.S. at
         773. For these reasons, Johnson does not apply. Appellate
         jurisdiction is secure under Mitchell and Plumhoﬀ.
                                   *    *   *
             In reaching a contrary result, my colleagues hold that the
         oﬃcers’ claims of qualiﬁed immunity cannot be resolved
         until a jury decides whether Smith posed an imminent threat
         to their safety or the safety of others during the ten-second
         period after they ascended the roof during this tense stand-
         oﬀ—or more speciﬁcally, in the four seconds immediately
         before the shooting when Smith gestured with empty hands,
         palms out at waist height, then began a downward move-
         ment reaching toward the ground behind the cube-shaped
         air conditioner. Majority op. at 19–26. Smith says he was
         surrendering. Oﬃcers Finkley and Stahl contend that he
         could have been reaching for a gun behind the air condition-
         er where their fellow oﬃcers told them he had been hiding.
         My colleagues conclude that this disagreement precludes
         appellate jurisdiction under Johnson.
             Respectfully, that conclusion misapplies Johnson and
         well-established principles of qualiﬁed-immunity law. “The
         doctrine of qualiﬁed immunity protects government oﬃcials
         ‘from liability for civil damages insofar as their conduct does
         not violate clearly established statutory or constitutional
         rights of which a reasonable person would have known.’”
         Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow
         v. Fitzgerald, 457 U.S. 800, 818 (1982)). In announcing the
         doctrine in Harlow, the Court explained that suits for dam-




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 52 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (53 of 64)




         No. 20-1754                                                    53

         ages against public oﬃcials carry signiﬁcant social costs,
         including “the expense[] of litigation, the diversion of oﬃcial
         energy from pressing public issues, and the deterrence of
         able citizens from acceptance of public oﬃce.” Harlow,
         457 U.S. at 814. On the other side of the scale, the Court
         recognized the importance of preserving a remedy against
         oﬃcials who abuse governmental power: “In situations of
         abuse of oﬃce, an action for damages may oﬀer the only
         realistic avenue for vindication of constitutional guarantees.”
         Id.
             To accommodate these competing interests, the Court
         held that public oﬃcials are qualiﬁedly immune from per-
         sonal suit for damages in order “to shield them from undue
         interference with their duties and from potentially disabling
         threats of liability.” Id. at 806. The immunity gives way,
         however, if the public oﬃcial had fair notice at the time of
         his actions that the conduct in question was unlawful.
         “[W]hether an oﬃcial protected by qualiﬁed immunity may
         be held personally liable for an allegedly unlawful oﬃcial
         action generally turns on the objective legal reasonableness
         of the action assessed in light of the legal rules that were
         clearly established at the time it was taken.” Anderson v.
         Creighton, 483 U.S. 635, 639 (1987) (quotation marks and
         citation omitted).
             The familiar test for overcoming qualiﬁed immunity thus
         has two parts: public oﬃcials are immune from suits for
         damages under 42 U.S.C. § 1983 “unless (1) they violated a
         federal statutory or constitutional right, and (2) the unlaw-
         fulness of their conduct was clearly established at the time.”
         District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quota-
         tion marks omitted). The second step of this framework




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 53 of 64 Document 52
Case: 20-1754    Document: 00713874709              Filed: 09/09/2021        Pages: 62   (54 of 64)




         54                                                  No. 20-1754

         carries a speciﬁcity requirement: a public oﬃcial “cannot be
         said to have violated a clearly established right unless the
         right’s contours were suﬃciently deﬁnite that any reasona-
         ble oﬃcial in the defendant’s shoes would have understood
         that he was violating it.” Plumhoﬀ, 572 U.S. at 778–79.
            The requirement of speciﬁcity sets a high bar for over-
         coming an assertion of immunity. It’s not so strict that “a
         case directly on point” is necessary, “but existing precedent
         must have placed the statutory or constitutional question
         beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).
         Put slightly diﬀerently, a right is clearly established only if
         “every reasonable oﬃcial would have understood that what
         he is doing violates that right.” Taylor v. Barkes, 575 U.S. 822,
         825 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664
         (2012)). “This exacting standard ‘gives government oﬃcials
         breathing room to make reasonable but mistaken judgments’
         by ‘protect[ing] all but the plainly incompetent or those who
         knowingly violate the law.’” City & Cnty. of San Francisco v.
         Sheehan, 575 U.S. 600, 611 (2015) (quoting al-Kidd, 563 U.S. at
         743). Qualiﬁed immunity thus “leaves ‘ample room for
         mistaken judgments’ by police oﬃcers.” Payne v. Pauley,
         337 F.3d 767, 776 (7th Cir. 2003) (quoting Malley v. Briggs,
         475 U.S. 335, 343 (1986)).
             Immunity for reasonable mistakes “is especially im-
         portant in the Fourth Amendment context, where the Court
         has recognized that ‘it is sometimes diﬃcult for an oﬃcer to
         determine how the relevant legal doctrine, here excessive
         force, will apply to the factual situation the oﬃcer con-
         fronts.’” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (quoting
         Saucier v. Katz, 533 U.S. 194, 205 (2001)). Excessive-force
         claims arise in an area of the law “in which the result de-




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 54 of 64 Document 52
Case: 20-1754   Document: 00713874709             Filed: 09/09/2021        Pages: 62   (55 of 64)




         No. 20-1754                                                  55

         pends very much on the facts of each case.” Id. at 13 (quota-
         tion marks omitted). Fourth Amendment claims require an
         objective analysis of the reasonableness of the oﬃcer’s
         actions, Graham v. Connor, 490 U.S. 386, 397 (1989), and the
         test for evaluating the objective reasonableness of an oﬃcer’s
         use of force “does not always give a clear answer as to
         whether a particular application of force will be deemed
         excessive by the courts,” Saucier, 533 U.S. at 205 (discussing
         Graham). Accordingly, “qualiﬁed immunity protects actions
         in the ‘hazy border between excessive and acceptable force.’”
         Mullenix, 577 U.S. at 18 (quoting Brosseau v. Haugen, 543 U.S.
         194, 201 (2004)); see also Kisela v. Hughes, 138 S. Ct. 1148,
         1152–53 (2018).
             Moreover, the Graham test for excessive-force claims is
         itself deferential to the judgment of police oﬃcers in the
         ﬁeld. The reasonableness of a particular use of force is
         “judged from the perspective of a reasonable oﬃcer on the
         scene, rather than with the 20/20 vision of hindsight,” and
         “allow[s] for the fact that police oﬃcers are often forced to
         make split-second judgments—in circumstances that are
         tense, uncertain, and rapidly evolving—about the amount of
         force that is necessary in a particular situation.” Graham,
         490 U.S. at 396–97. So “in addition to the deference oﬃcers
         receive on the underlying constitutional claim, qualiﬁed
         immunity can apply in the event [that a] mistaken belief
         [about the use of force] was reasonable” under the circum-
         stances. Saucier, 533 U.S. at 206. Accordingly, police oﬃcers
         get the beneﬁt of the doubt—“a kind of double deference”—
         in excessive-force cases. Weinmann v. McClone, 787 F.3d 444,
         450 (7th Cir. 2015). The combined eﬀect of the qualiﬁed-
         immunity standard and the substantive Fourth Amendment




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 55 of 64 Document 52
Case: 20-1754    Document: 00713874709             Filed: 09/09/2021        Pages: 62   (56 of 64)




         56                                                 No. 20-1754

         standard protects them against suits arising from reasonable
         mistakes of fact or law.
             Finally, it’s important to note that under Pearson, 555 U.S.
         at 236, we have the discretion to skip the ﬁrst step in the
         qualiﬁed-immunity framework and assume without decid-
         ing that a constitutional violation occurred (or that a jury
         might reasonably so conclude) and move directly to the
         second step in the analysis. Taking this approach has the
         virtue of focusing the court’s attention on the decisive ques-
         tion: At the time of the challenged conduct and under the
         circumstances then confronting the oﬃcer, would “every
         ‘reasonable oﬃcial … understand that what he is doing’ is
         unlawful”? Wesby, 138 S. Ct. at 589 (quoting al-Kidd, 563 U.S.
         at 741). The Supreme Court recently reminded us of the
         importance of this doctrinal ﬂexibility: “[L]ower courts
         ‘should think hard, and then think hard again,’ before
         addressing both qualiﬁed immunity and the merits of an
         underlying constitutional claim.” Id. at 589 n.7 (quoting
         Camreta v. Greene, 563 U.S. 692, 707 (2011)).
             Putting these principles together shows why the majority
         is wrong to think that the legal issue of qualiﬁed immunity
         cannot be decided until a jury determines whether Smith
         was surrendering and thus was not an imminent threat.
         Nothing turns on the answer to that question, not the merits
         of the Fourth Amendment claim and certainly not the claim
         of qualiﬁed immunity. The merits question—the objective
         reasonableness of the oﬃcers’ actions—does not hinge on a
         ﬁnding that Smith was, or was not, surrendering. “Not all
         surrenders … are genuine, and the police are entitled to err
         on the side of caution when faced with an uncertain or
         threatening situation.” Johnson v. Scott, 576 F.3d 658, 659 (7th




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 56 of 64 Document 52
Case: 20-1754     Document: 00713874709                 Filed: 09/09/2021           Pages: 62   (57 of 64)




         No. 20-1754                                                          57

         Cir. 2009). The key question is whether it was objectively
         reasonable for the oﬃcers to interpret Smith’s hand gesture
         and downward movement as a possible attempt to retrieve a
         gun from behind the air conditioner where he had been
         hiding.
             As I have explained, there’s no dispute of historical fact
         that stands as an impediment to deciding that question; the
         videos from the oﬃcers’ body cameras show us exactly what
         happened. Based on the video evidence and the information
         known to the oﬃcers when they arrived at the scene, the
         situation was unquestionably tense, dangerous, and uncer-
         tain. Oﬃcers Finkley and Stahl were forced to make a split-
         second threat assessment. Unlike us (or a jury, for that
         matter), they had to interpret what Smith was doing in real
         time. We can play and replay the video recording, but the
         oﬃcers had less than four seconds to interpret Smith’s
         ambiguous movement toward the ground behind the air-
         conditioning unit. Even if the oﬃcers misjudged the threat
         (as we know, in hindsight, that they did), a mistake of fact
         can be objectively reasonable under the circumstances and
         thus not a Fourth Amendment violation. 2


         2 In the majority’s view, the videos answer the “who, what, and where”
         questions but “do not fully capture the how and why.” Majority op. at
         37–38. On the contrary, the videos show exactly how Smith gestured with
         his hands—waist high, empty, palms open—and then began to move
         toward the ground. The body cameras captured the entire event, and
         there’s no dispute about the authenticity or accuracy of the recordings.
         There’s no material dispute about the why question either. There was no
         gun behind the air conditioner, as the oﬃcers learned immediately after
         the shooting, so they were in fact mistaken about why Smith was
         bending down. My colleagues are therefore wrong to characterize this
         appeal as “eﬀectively ask[ing] us to resolve what happened on




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 57 of 64 Document 52
Case: 20-1754     Document: 00713874709                   Filed: 09/09/2021            Pages: 62   (58 of 64)




         58                                                          No. 20-1754

             Perhaps more importantly, however, under Pearson we
         can skip the ﬁrst step in the qualiﬁed-immunity framework
         and proceed directly to the second step in the analysis. Even
         if we assume for present purposes that the shooting was an
         excessive use of force (or that a reasonable jury could so
         conclude), the oﬃcers remain protected by qualiﬁed immun-
         ity if their mistake in judgment about the lawfulness of their
         conduct was reasonable under the circumstances. So the key
         question is this: Would every reasonable oﬃcer have recog-
         nized that using lethal force was unlawful in this speciﬁc
         situation?
             That’s the core qualiﬁed-immunity inquiry, and it is a le-
         gal question for the court. But the majority does not address
         it, holding instead that we lack jurisdiction to review the
         judge’s order denying the oﬃcers’ claims of qualiﬁed im-
         munity. Yet the majority also says, confusingly, that the
         qualiﬁed-immunity defense “remains preserved for a later
         ruling.” Majority op. at 43. How can that be? The district
         judge ruled unambiguously that “the oﬃcers are not entitled

         August 31, 2017, at approximately 1 p.m. on the roof of the parking
         garage behind 2905 West Wisconsin Avenue in Milwaukee.” Id. at 42. We
         know every fact about what happened; it’s on tape.
             What remains for decision is whether the oﬃcers’ misinterpretation
         of Smith’s movement was a mistake that a reasonable oﬃcer might
         make, judged objectively from the standpoint of an oﬃcer who was
         forced to make a split-second threat assessment in the pressure of this
         highly uncertain moment, not 20/20 hindsight. Put slightly diﬀerently,
         the question is whether every reasonable oﬃcer would have recognized
         that Smith was not reaching for a gun. That’s the heart of the qualiﬁed-
         immunity defense in this case, and it’s a legal question for the court that
         needs no further factual development.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 58 of 64 Document 52
Case: 20-1754    Document: 00713874709                  Filed: 09/09/2021          Pages: 62   (59 of 64)




         No. 20-1754                                                         59

         to qualiﬁed immunity.” 3 The court’s jurisdictional dismissal
         leaves that ruling undisturbed. So unless the judge changes
         his mind, the case will proceed to trial on the merits and the
         oﬃcers’ claims of immunity will be irretrievably lost.
                                       *   *    *
             There is no jurisdictional bar, as I have explained, so we
         may—indeed, must—decide the qualiﬁed-immunity ques-
         tion. Based on my review of the uncontroverted evidence,
         especially the body-camera videos, I would reverse and
         remand for entry of judgment for the oﬃcers based on
         qualiﬁed immunity.
             The record includes the following undisputed evidence:
         Oﬃcers Ferrell and Wenzel responded to a “man with a
         gun” dispatch, and when they arrived at the scene, Smith—
         who matched the description in the dispatch—ﬂed on foot.
         As he ran, he kept his left hand over his left pants pocket,
         appearing to hold an L-shaped bulky object in place. Based
         on their training and experience, the oﬃcers thought the
         bulky object was a gun and gave chase. Smith initially
         eluded them, ran down an alley, and climbed up a set of
         stairs onto a roof. Oﬃcers Ferrell and Wenzel caught up and
         found him hiding behind a waist-high, cube-shaped air
         conditioner on the roof (one of two). They took up secure
         positions on the stairs, pointed their guns at him, and re-
         peatedly commanded him to show his hands and surrender.


         3 I disagree with my colleagues that the judge expressed his legal
         conclusion “somewhat imprecisely.” Id. at 43. As I have explained, some
         of the judge’s language is imprecise—notably, his articulation of the
         qualiﬁed-immunity standard—but his bottom-line ruling rejecting the
         defense is clear.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 59 of 64 Document 52
Case: 20-1754   Document: 00713874709             Filed: 09/09/2021       Pages: 62   (60 of 64)




         60                                                No. 20-1754

         Smith did not comply. Rather, he peeked around the air
         conditioner, stood up, and began to pace around on the far
         side of the roof, refusing their continued commands to show
         his hands and give up.
             Oﬃcers Finkley and Stahl responded to the “man with a
         gun” dispatch a few minutes behind Oﬃcers Ferrell and
         Wenzel. When they arrived at the stairs, they were told that
         the suspect was on the roof. As they climbed the stairs,
         Finkley asked if the suspect had a gun in his hand. Ferrell
         replied: “[H]e doesn’t have a gun in his hand but he was
         hiding behind the AC unit.” Oﬃcers Finkley and Stahl
         climbed onto the roof, guns drawn, and commanded Smith
         to put his hands in the air and turn around. Smith did not
         comply. Instead, he remained where he was beyond the two
         air-conditioning units, facing the oﬃcers with his hands
         down at his side. The oﬃcers moved toward him, continuing
         their commands to put his hands in the air. Then, immedi-
         ately before the shooting, Smith made the ambiguous ges-
         ture that my colleagues say a jury must interpret: he
         stretched his hands out slightly, palms open at waist height,
         then began to lean forward and down toward the ground
         behind the air conditioner nearest him. The oﬃcers ﬁred
         three shots in rapid succession, hitting Smith and causing
         serious injuries. Finkley ﬁred the ﬁrst and third shots; Stahl
         ﬁred the second. Only ten seconds passed from the moment
         the oﬃcers ascended the roof to the end of the shooting.
         Smith’s gesture and the three gunshots took just four sec-
         onds.
             We know in hindsight that the oﬃcers misinterpreted
         Smith’s gesture. He was not reaching for a gun behind the
         air conditioner. But their split-second mistake in judgment




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 60 of 64 Document 52
Case: 20-1754     Document: 00713874709                   Filed: 09/09/2021           Pages: 62   (61 of 64)




         No. 20-1754                                                            61

         was not unreasonable given the high-pressure, uncertain,
         and dangerous situation before them. It is not possible to say
         that every reasonable oﬃcer would have understood that
         Smith was not a threat and that using deadly force was
         therefore unconstitutional under the Graham standard. 4
             “It is well established that a police oﬃcer may not con-
         tinue to use force against a suspect who is subdued and
         complying with the oﬃcer’s orders. But that principle de-
         pends critically on the fact that the suspect is indeed sub-
         dued.” Johnson, 576 F.3d at 660 (citations omitted). The law
         does not require an oﬃcer to “take [an] apparent surrender
         at face value” if the circumstances leave “uncertainties in the
         situation that faced him.” Id. at 660–61. Oﬃcers Finkley and
         Stahl had only a second or two to decide if Smith’s move-
         ment meant that he was reaching for a gun or surrendering.
         An error in judgment could have cost them their lives. Given
         the uncertainties and fraught circumstances they faced, their
         mistake in judgment was one that a reasonable oﬃcer might
         make.
            Qualiﬁed immunity protects oﬃcers from suits arising
         from their reasonable mistakes of fact and law—especially

         4 My colleagues say that they “do not derive certainty from the video
         depictions of the last four seconds before Smith was shot” because the
         events “preceding and during the shooting remain subject to interpreta-
         tion.” Id. at 41. That Smith’s hand gesture and downward movement
         were ambiguous—i.e., “subject to interpretation”—supports the oﬃcers’
         claims of qualiﬁed immunity. Their split-second mistake in judgment
         does not expose them to trial and possible liability unless the court can
         say that every reasonable oﬃcer would have known that he was not
         reaching for a gun. If the majority is uncertain about how to interpret
         Smith’s actions, then it’s not possible to say that every reasonable oﬃcer
         would have recognized that he was not reaching for a gun.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 61 of 64 Document 52
Case: 20-1754   Document: 00713874709           Filed: 09/09/2021       Pages: 62   (62 of 64)




         62                                              No. 20-1754

         where, as here, the circumstances require a split-second
         threat assessment in a tense “man with a gun” confrontation.
         Oﬃcers Finkley and Stahl are entitled to qualiﬁed immunity.
         Accordingly, I respectfully dissent.




     Case 2:18-cv-00143-LA Filed 09/09/21 Page 62 of 64 Document 52
    Case: 20-1754                 Document: 00713874710              Filed: 09/09/2021        Pages: 1   (63 of 64)



    UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


        Everett McKinley Dirksen
                                                                                 Office of the Clerk
        United States Courthouse
                                                                                Phone: (312) 435-5850
     Room 2722 - 219 S. Dearborn Street
                                                                                www.ca7.uscourts.gov
          Chicago, Illinois 60604




                                                    FINAL JUDGMENT
August 18, 2021

                                                       Before
                                          DIANE S. SYKES, Chief Judge
                                          MICHAEL B. BRENNAN, Circuit Judge
                                          AMY J. ST. EVE, Circuit Judge

                                     JERRY SMITH, JR.,
                                     Plaintiff - Appellee

No. 20-1754                          v.

                                     MELVIN FINKLEY and ADAM STAHL,
                                     Defendants - Appellants
Originating Case Information:
District Court No: 2:18-cv-00143-LA
Eastern District of Wisconsin
District Judge Lynn Adelman

The appeal is DISMISSED for lack of jurisdiction, with costs, in accordance with the decision of
this court entered on this date.




form name: c7_FinalJudgment        (form ID: 132)




           Case 2:18-cv-00143-LA Filed 09/09/21 Page 63 of 64 Document 52
   Case: 20-1754                  Document: 00713874711              Filed: 09/09/2021        Pages: 1   (64 of 64)



    UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


        Everett McKinley Dirksen
                                                                                 Office of the Clerk
        United States Courthouse
                                                                                Phone: (312) 435-5850
     Room 2722 - 219 S. Dearborn Street
                                                                                www.ca7.uscourts.gov
          Chicago, Illinois 60604




                                      NOTICE OF ISSUANCE OF MANDATE
September 9, 2021


To: Gina M. Colletti
    UNITED STATES DISTRICT COURT
    Eastern District of Wisconsin
    Milwaukee, WI 53202-0000
                                     JERRY SMITH, JR.,
                                              Plaintiff - Appellee

No. 20-1754                          v.

                                     MELVIN FINKLEY and ADAM STAHL,
                                              Defendants - Appellants
Originating Case Information:
District Court No: 2:18-cv-00143-LA
Eastern District of Wisconsin
District Judge Lynn Adelman


Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.

RECORD ON APPEAL STATUS:                                             No record to be returned



form name: c7_Mandate       (form ID: 135)




           Case 2:18-cv-00143-LA Filed 09/09/21 Page 64 of 64 Document 52
